Exhibit 10.1

OFFICE LEASE

by and between

GQ 225 WASHINGTON, LLP,

a Delaware limited liability partnership

as Landlord

and

COLE TAYLOR BANK,

an Illinois banking corporation

as Tenant

Premises:

225 West Washington

Suites 800 and 900

Chicago, Illinois 60606



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               PAGE I.    BASIC LEASE PROVISIONS    1    1.1    Premises    1   
1.2    Building    1    1.3    Project    1    1.4    Land    1    1.5    Common
Area    1    1.6    Rentable Square Feet (Foot) or Rentable Area    1    1.7   
Permitted Use    2    1.8    Commencement Date    2    1.9    Rent Commencement
Date    2    1.10    Expiration Date    2    1.11    Term    2    1.12    Basic
Rent    2    1.13    [intentionally omitted]    3    1.14    [intentionally
omitted]    3    1.15    Calendar Year    3    1.16    Tenant's Proportionate
Share    3    1.17    [intentionally omitted]    3    1.18    Broker    3   
1.19    [intentionally omitted]    3    1.20    [intentionally omitted]    3   
1.21    [intentionally omitted]    3    1.22    [intentionally omitted]    3   
1.23    Interest Rate    4    1.24    Agents    4 II.    PREMISES    4    2.1   
Lease of Premises    4    2.2    Storage Space    4 III.    TERM    4    3.1   
Commencement Date    4    3.2    Early Possession    4 IV.    RENT    5    4.1
   Basic Rent    5    4.2    Additional Rent; Rent    5    4.3    Operating
Expense Rental and Real Estate Tax Rental    5    4.4    Controllable Expenses
   6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         PAGE V.   [intentionally omitted]    7 VI.   OPERATING EXPENSES    7  
6.1    Operating Expenses Defined    7   6.2    Tenant's Right to Audit    8
VII.   REAL ESTATE TAXES    9 VIII.   USE AND REQUIREMENTS OF LAW    10   8.1   
Use    10   8.2    Hazardous Materials    11   8.3    ADA Compliance    13 IX.  
ASSIGNMENT AND SUBLETTING    14   9.1    Assignment and Subletting    14   9.2
   Rentals Based on Net Income    14   9.3    Tenant to Remain Obligated    14  
9.4    Tenant's Notice    14   9.5    Landlord's Consent    14   9.6    Profits
   15   9.7    Assignee to Assume Obligations    16 X.   MAINTENANCE AND REPAIR
   16   10.1    Landlord's Obligation    16   10.2    Tenant's Obligation    16
XI.   INITIAL CONSTRUCTION; ALTERATIONS    17   11.1    Initial Construction   
17   11.2    Installing and Operating Tenant's Equipment    17   11.3   
Alterations    18   11.4    Liens    19 XII.   SIGNS    19 XIII.  
[intentionally omitted]    20 XIV.   INSURANCE    20   14.1    Waiver of
Subrogation    20   14.2    Tenant's Insurance    20   14.3    Landlord's
Insurance    21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               PAGE    14.4    Failure to Insure    21    14.5    Certificates
of Insurance    21 XV.    LANDLORD SERVICES AND UTILITIES    22    15.1   
Services Provided    22    15.2    Efficient First-Class Operation    24    15.3
   Reduction or Cessation of Services    25    15.4    Regulations Regarding
Utilities Services    29 XVI.    INDEMNIFICATION AND LIABILITY OF LANDLORD    29
   16.1    Tenant Indemnification    29    16.2    Waiver and Release    29   
16.3    Landlord Indemnification    30    16.4    Survival    30 XVII.    RULES
AND REGULATIONS    30 XVIII.    DAMAGE; CONDEMNATION    31    18.1    Damage
Notice    31    18.2    Right To Terminate    31    18.3    Abatement of Rent   
32    18.4    Condemnation    32 XIX.    DEFAULT OF TENANT    32    19.1   
Events of Default    32    19.2    Rights and Remedies of Landlord    34    19.3
   Right to Re-Enter    34    19.4    Current Damages    34    19.5    Final
Damages    35    19.6    Removal of Personal Property    35    19.7   
Assumption or Rejection in Bankruptcy    36    19.8    Right to Perform    36   
19.9    Waiver of Claim of Lien Upon Tenant's Personal Property    36 XX.   
MORTGAGES    36 XXI.    SURRENDER; HOLDING OVER    37    21.1    Surrender of
the Premises    37    21.2    Holding Over    37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               PAGE XXII.    QUIET ENJOYMENT    38 XXIII.    RIGHTS RESERVED TO
LANDLORD    38    23.1    Rights Reserved to Landlord    38    23.2    Use of
Roof and Land    40 XXIV.    MISCELLANEOUS    40    24.1    No Representations
by Landlord    40    24.2    No Partnership    40    24.3    Brokers    40   
24.4    Estoppel Certificate    41    24.5    Waiver of Jury Trial    41    24.6
   Notices    41    24.7    Invalidity of Particular Provisions    41    24.8   
Gender and Number    41    24.9    Benefit and Burden    41    24.10    Entire
Agreement    41    24.11    Authority    42    24.12    Prevailing Party    42
   24.13    Interpretation    42    24.14    Limitation of Liability    42   
24.15    Time of the Essence    43    24.16    Force Majeure    43    24.17   
Headings    43    24.18    Memorandum of Lease    43    24.19    Definition of
Landlord    43    24.20    [intentionally omitted]    43    24.21   
[intentionally omitted]    43    24.22    Effectiveness    43    24.23    Light,
Air or View Rights    43    24.24    Special Damages    44    24.25   
Counterparts    44    24.26    Nondisclosure of Lease Terms    44    24.27   
Joint and Several Obligations    44    24.28    Conference Center    44    24.29
   Signage    44    24.30    Approval and Consent    45    24.31    Late Payment
Charge    45    24.32    Parking    45    24.33    Competitors    45    24.34   
ATM Right of First Offer    45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          PAGE XXV.    PRE-OCCUPANCY EXPANSION    46 XXVI.    RIGHT OF FIRST
OPPORTUNITY    47 XXVII.    EXPANSION OPTIONS    49 XXVIII.    RENEWAL OPTIONS
   52 XXIX.    CANCELLATION OPTION    54 XXX.    RETAIL PREMISES EXPANSION    55



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A-1    Plan Showing Premises Exhibit A-2    Legal Description of Land
Exhibit B    Work Agreement Exhibit C    Excluded Expenses Exhibit D   
Janitorial Specifications Exhibit E    Rules and Regulations Exhibit F    SNDA
Form Exhibit G    Estoppel Form Exhibit H    Elevator Lobby Signage Exhibit I   
Pre-Occupancy Expansion Space Exhibit J    Existing Rights Exhibit K    Retail
Expansion Space Exhibit L    Retail Expansion Space Signage



--------------------------------------------------------------------------------

OFFICE LEASE

THIS OFFICE LEASE ("Lease") is made as of the              day of January, 2007
("Date of Lease"), by and between GQ 225 WASHINGTON, LLP, a Delaware limited
liability partnership ("Landlord"), and COLE TAYLOR BANK, an Illinois banking
corporation ("Tenant").

I. BASIC LEASE PROVISIONS

1.1 Premises. 35,931 Rentable Square Feet known as Suites 800 and 900 and
located on the 8th and 9th floors of the Building as outlined on Exhibit A-1
attached hereto and made a part hereof.

1.2 Building. The building located at 225 West Washington, Chicago, Illinois
60606.

1.3 Project. The development known as 225 West Washington, Chicago, Illinois
60606 consisting of the real property and all improvements built thereon,
including, without limitation, the Land, Building and Common Area, containing
480,029 Rentable Square Feet.

1.4 Land. The piece or parcel of land which comprises the Project, as more
particularly described on Exhibit A-2 attached hereto and made a part hereof,
and all rights, easements and appurtenances thereunto belonging or pertaining.

1.5 Common Area. All areas from time to time designated by Landlord for the
general and nonexclusive common use or benefit of Tenant, other tenants of the
Project, and Landlord, including, without limitation, roadways, entrances and
exits, loading areas, landscaped areas, open areas, park areas, service drives,
walkways, atriums, courtyards, concourses, ramps, hallways, stairs, washrooms,
lobbies, elevators, common trash areas, vending or mail areas, common pipes,
conduits, wires and appurtenant equipment within the Building, maintenance and
utility rooms and closets, exterior lighting and exterior utility lines.

1.6 Rentable Square Feet (Foot) or Rentable Area. The rentable area within the
Project shall mean the sum of the rentable areas on all floors of the Building,
which has been computed by measuring the floors in accordance with the BOMA 1996
ANSI Z65.1 standards ("BOMA Standards"). The Rentable Area of the Building, as
so computed and for all purposes herein, is Four Hundred Eighty Thousand Twenty
Nine (480,029) Rentable Square Feet. On or before thirty (30) days after final
execution of this Lease, Landlord shall certify to Tenant that the Rentable Area
of the Building is as represented in the previous sentence.

Rentable Area of the Premises has been computed by measuring in accordance with
the BOMA Standards. The Rentable Area of the Premises, as so computed and for
all purposes herein, is, subject to Tenant's specific right to increase or
decrease the size of the Premises pursuant to the terms of this Lease, agreed to
be Thirty-Five Thousand Nine Hundred Thirty-One (35,931) Rentable Square Feet.
On or before thirty (30) days after final execution of this Lease, Landlord
shall certify to Tenant that the Rentable Area of the Premises is as represented
in the previous sentence.

 

L-1



--------------------------------------------------------------------------------

The Rentable Area of the Building and the Rentable Area of the Premises shall
not be subject to change as a result of a re-measurement of the Premises or
Building. Notwithstanding anything contained herein to the contrary, if
Landlord's certification of the Rentable Area of the Building or Rentable Area
of the Premises is incorrect, then Basic Rent, Tenant's Proportionate Share and
the Tenant Improvement Allowance shall be recalculated based on the correct
Rentable Areas.

1.7 Permitted Use. Tenant shall use and occupy the Premises for general office
and operations purposes (which may include, without limitation, computer hosting
exclusively for Tenant's operations and processing of negotiable instruments and
loan payments) and for no other use or purpose, whether primary, ancillary or
otherwise. In addition, in the event that Tenant adds retail space to the
Premises, as permitted by Article XXX below, Tenant shall use and occupy the
retail portion of the Premises for the purposes of operating a financial
services center including a retail branch bank, one or more ATM’s and all other
lawful uses associated with such businesses. Tenant shall not use or occupy the
Premises or permit the use and occupancy of the Premises for any purpose or in
any manner which (i) is unlawful or in violation of any applicable legal or
governmental requirement, ordinance or rule; (ii) may be dangerous to person or
property; (iii) is a change of Tenant's initial use of the Premises (subject to
Tenant’s rights pursuant to the second sentence of this Section 1.7) which may
invalidate or increase (unless Tenant agrees to pay for any such increase), the
amount of premiums for any policy of insurance affecting the Project, or (iv) is
a change of Tenant's initial use of the Premises which may create a nuisance or
disturb any other tenant of the Project or injure the reputation of the Project.

1.8 Commencement Date. The earlier to occur of (a) the date that is two
(2) weeks after substantial completion of the Work (as defined in the Work
Agreement attached hereto as Exhibit B (the "Work Letter")) and receipt of a
certificate of occupancy for the Premises and (b) the Rent Commencement Date.

1.9 Rent Commencement Date. November 1, 2008. The Rent Commencement Date is
subject to extension as provided in Section 1 of the Work Letter.

1.10 Expiration Date. The date that is one hundred eighty (180) months after the
Commencement Date; unless, however, such date is not the last day of a calendar
month, in which event the Expiration Date shall be the last day of the calendar
month in which such date occurs.

1.11 Term. Approximately one hundred eighty (180) months, beginning on the
Commencement Date and expiring on the Expiration Date, unless sooner terminated
or extended as provided herein.

1.12 Basic Rent. The amount set forth in the following schedule, subject to
adjustment as specified in Article IV.

 

2



--------------------------------------------------------------------------------

Period

   Annual Rate
Per RSF    Annual
Basic Rent    Monthly
Basic Rent

Commencement Date – 10/31/08

   $ 0    $ 0    $ 0

11/1/08 – 10/31/09

   $ 16.00    $ 574,896.00    $ 47,908.00

11/1/09 – 10/31/10

   $ 16.50    $ 592,861.50    $ 49,405.13

11/1/10 – 10/31/11

   $ 17.00    $ 610,827.00    $ 50,902.25

11/1/11 – 10/31/12

   $ 17.50    $ 628,792.50    $ 52,399.38

11/1/12 – 10/31/13

   $ 18.00    $ 646.758.00    $ 53,896.50

11/1/13 – 10/31/14

   $ 18.50    $ 664,723.50    $ 55,393.63

11/1/14 – 10/31/15

   $ 19.00    $ 682.689.00    $ 56,890.75

11/1/15 – 10/31/16

   $ 19.50    $ 700,654.50    $ 58,387.88

11/1/16 – 10/31/17

   $ 20.00    $ 718,620.00    $ 59,885.00

11/1/17 – 10/31/18

   $ 20.50    $ 736,585.50    $ 61,382.13

11/1/18 – 10/31/19

   $ 21.00    $ 754,551.00    $ 62,879.25

11/1/19 – 10/31/20

   $ 21.50    $ 772,516.50    $ 64,376.38

11/1/20 – 10/31/21

   $ 22.00    $ 790,482.00    $ 65,873.50

11/1/21 – 10/31/22

   $ 22.50    $ 808,447.50    $ 67,370.63

11/1/22 – Expiration Date

   $ 23.00    $ 826,413.00    $ 68,867.75

1.13 [intentionally omitted].

1.14 [intentionally omitted].

1.15 Calendar Year. For the purpose of this Lease, Calendar Year shall be a
period of 12 months commencing on each January 1 during the Term, except that
the first Calendar Year shall be that period from and including the Commencement
Date through December 31 of that same year, and the last Calendar Year shall be
that period from and including the last January 1 of the Term through the
earlier of the Expiration Date or date of Lease termination.

1.16 Tenant's Proportionate Share. Tenant's Proportionate Share of the Project
is 7.485% (determined by dividing the Rentable Square Feet of the Premises by
the Rentable Square Feet of the Project and multiplying the resulting quotient
by one hundred and rounding to the third decimal place).

1.17 [intentionally omitted].

1.18 Broker. Golub & Company LLC

1.19 [intentionally omitted].

1.20 [intentionally omitted].

1.21 [intentionally omitted].

1.22 [intentionally omitted].

 

3



--------------------------------------------------------------------------------

1.23 Interest Rate. The per annum interest rate listed as the base rate on
corporate loans at large U.S. money center commercial banks as published from
time to time under "Money Rates" in the Wall Street Journal plus two percent
(2%), but in no event greater than the maximum rate permitted by law. In the
event the Wall Street Journal ceases to publish such rates, Landlord shall
choose, at Landlord's reasonable discretion, a similarly published rate.

1.24 Agents. Officers, partners, directors, employees, agents, licensees,
contractors, customers and invitees; to the extent customers and invitees are
under the principal's control or direction.

II. PREMISES

2.1 Lease of Premises. In consideration of the agreements contained herein,
Landlord hereby leases the Premises to Tenant, and Tenant hereby leases the
Premises from Landlord, for the Term and upon the terms and conditions set forth
in this Lease. As an appurtenance to the Premises, Tenant shall have the general
and nonexclusive right, together with Landlord and the other tenants of the
Project, to use the Common Area subject to the terms and conditions of this
Lease; provided, however, subject to the terms of Section 11.2 below, except to
the extent Landlord's prior written approval is obtained, Landlord excepts and
reserves exclusively to itself the use of (i) roofs; (ii) maintenance and
utility equipment rooms and closets; and (iii) conduits, wires and appurtenant
equipment within the Building and equipment rooms and closets, and exterior
utility lines. Landlord represents that Landlord owns the Project and has the
right and authority to lease the Premises to Tenant. Landlord further represents
that, to its actual knowledge, there are no zoning or building laws and
ordinances and no title restrictions which encumber the Project that will
prevent Tenant from using the Premises for Tenant's stated use as defined in
Section 1.7.

2.2 Storage Space. During the Term, Tenant has the option to lease from Landlord
storage space consisting of up to approximately 1,000 rentable square feet in
the Building (the "Storage Space"). Tenant's use of the Storage Space shall be
subject to all of the terms and conditions of this Lease, including those
applicable to the Premises, except, however, that (i) Landlord shall have no
obligation to provide any services to the Storage Space, (ii) the sole permitted
use of the Storage Space shall be for storage of Tenant's property and (iii) no
Basic Rent, Operating Expense Rental or Real Estate Tax Rental shall be payable
with respect to such Storage Space.

III. TERM

3.1 Commencement Date. The Term shall commence on the Commencement Date and
expire at midnight on the Expiration Date.

3.2 Early Possession. If Tenant completes the Tenant Improvements (as defined in
the Work Letter) and desires to commence its business operations from all or any
part of the Premises prior to the date set forth above as the Commencement Date,
all possession and occupancy of the Premises by Tenant prior to the Commencement
Date shall be subject to all of the terms and conditions of this Lease, except,
however, Tenant shall not be required to pay Basic Rent, Operating Expense
Rental or Real Estate Tax Rental for any possession or

 

4



--------------------------------------------------------------------------------

occupancy before the Rent Commencement Date. Tenant shall, however, be
responsible for reimbursing Landlord for any janitorial and cleaning cost
incurred by the Landlord in connection with the Premises prior to the Rent
Commencement Date as well as any Additional Rent payable under this Lease, other
than Operating Expense Rental or Real Estate Tax Rental.

IV. RENT

4.1 Basic Rent. Tenant shall pay to Landlord the Basic Rent as specified in
Section 1.12. Basic Rent shall be payable in monthly installments as specified
in Section 1.12, in advance, without demand, notice, deduction, offset or
counterclaim, on or before the first day of each and every calendar month during
the Term. Tenant shall pay Basic Rent and all Additional Rent by (a) good check
or in lawful currency of the United States of America to such address as
Landlord designates in writing to Tenant, or (b) electronically via automatic
debit or wire transfer to such account as Landlord designates in writing to
Tenant. If the Term commences on a day other than the first day of a calendar
month or terminates on a day other than the last day of a calendar month, the
monthly Basic Rent and Additional Rent shall be prorated based upon the number
of days in such calendar month. Tenant's covenant to pay Rent and the obligation
of Tenant to perform Tenant's other covenants and duties hereunder constitute
independent, unconditional obligations to be performed at all times provided for
hereunder, save and except only when an abatement thereof or reduction therein
is expressly provided for and not otherwise.

4.2 Additional Rent; Rent. All sums payable by Tenant under this Lease, other
than Basic Rent, shall be deemed "Additional Rent," and, unless otherwise set
forth herein, shall be payable in the same manner as set forth above for Basic
Rent. Basic Rent and Additional Rent shall jointly be referred to as "Rent."

4.3 Operating Expense Rental and Real Estate Tax Rental. Commencing upon the
Rent Commencement Date, Tenant shall pay to Landlord throughout the remainder of
the Term, as Additional Rent, (i) Tenant's Proportionate Share of Operating
Expenses (as defined in Section 6.1) during each Calendar Year ("Operating
Expense Rental"), and (ii) Tenant's Proportionate Share of Taxes (as defined in
Article VII) during each Calendar Year ("Real Estate Tax Rental"). In the event
the Expiration Date is other than the last day of a Calendar Year, Operating
Expense Rental and Real Estate Tax Rental and applicable Calendar Year shall be
appropriately prorated. Landlord shall submit to Tenant before the Commencement
Date and before the beginning of each Calendar Year, or as soon thereafter as
reasonably possible (and in any event by February 1 of the subject Calendar
Year), a statement of Landlord's estimate of Operating Expense Rental and Real
Estate Tax Rental due from Tenant during such Calendar Year. Commencing upon the
Rent Commencement Date and in addition to Basic Rent, Tenant shall pay to
Landlord on or before the first day of each month during such Calendar Year an
amount equal to 1/12th of Landlord's estimated Operating Expense Rental and
estimated Real Estate Tax Rental as set forth in Landlord's statement. If
Landlord fails to give Tenant notice of its estimated payments due for any
Calendar Year, then Tenant shall continue making monthly estimated Operating
Expense Rental and Real Estate Tax Rental payments in accordance with the
estimate for the previous Calendar Year until a new estimate is provided. If
Landlord determines that, because of unexpected increases in Operating Expenses
or Real Estate Taxes, Landlord's estimate of the Operating Expense Rental or
Real Estate Tax Rental was too low, then

 

5



--------------------------------------------------------------------------------

Landlord shall have the right to give a new statement (but in no event may
Landlord deliver more than one (1) new statement to Tenant during any Calendar
Year) of the estimated Operating Expense Rental and estimated Real Estate Tax
Rental due from Tenant for the balance of such Calendar Year and bill Tenant for
any deficiency. Tenant shall thereafter pay monthly estimated payments based on
such new statement.

Within 90 days after the expiration of each Calendar Year, or as soon thereafter
as is practicable (and in any event by April 15 of the subject Calendar Year),
Landlord shall submit a statement to Tenant showing the actual Operating
Expenses Rental and the actual Real Estate Tax Rental due from Tenant for such
Calendar Year. If for any Calendar Year, Tenant's estimated Operating Expense
Rental payments exceed the actual Operating Expense Rental due from Tenant, then
Landlord shall immediately give Tenant a credit in the amount of the overpayment
toward Tenant's next monthly payment of estimated Operating Expense Rental, or,
in the event the Lease has expired or terminated and no Event of Default (as
defined in Section 19.1) exists, Landlord shall pay Tenant the total amount of
such excess upon delivery of the reconciliation to Tenant. If for any Calendar
Year, Tenant's estimated Operating Expense Rental payments are less than the
actual Operating Expense Rental due from Tenant, then Tenant shall pay the total
amount of such deficiency to Landlord within 30 days after receipt of the
reconciliation from Landlord. If for any Calendar Year, Tenant's estimated Real
Estate Tax Rental payments exceed the actual Real Estate Tax Rental due from
Tenant, then Landlord shall immediately give Tenant a credit in the amount of
the overpayment toward Tenant's next monthly payment of estimated Real Estate
Tax Rental, or, in the event the Lease has expired or terminated and no Event of
Default exists, Landlord shall immediately pay Tenant the total amount of such
excess upon delivery of the reconciliation to Tenant. If for any Calendar Year,
Tenant's estimated Real Estate Tax Rental payments are less than the actual Real
Estate Tax Rental due from Tenant, then Tenant shall pay the total amount of
such deficiency to Landlord within 30 days after receipt of the reconciliation
from Landlord. Landlord's and Tenant's obligations with respect to any
overpayment or underpayment of Operating Expense Rental and Real Estate Tax
Rental shall survive the expiration or termination of this Lease for a period of
two (2) years.

4.4 Controllable Expenses. Notwithstanding anything contained in the Lease to
the contrary, increases in the amount of Controllable Expenses (as hereinafter
defined) included in the calculation of Operating Expense Rental shall be
limited for the Calendar Year 2009 and for each Calendar Year thereafter through
the Term to maximum increases of four percent (4%) per annum on a cumulative,
compounded basis over Controllable Expenses for the Calendar Year 2008. For
example, Controllable Expenses for the Calendar Year 2009 shall not exceed
1.0400 multiplied by the Controllable Expenses for the Calendar Year 2008,
Controllable Expenses for the Calendar Year 2010 shall not exceed the sum of
1.0816 multiplied by of the Controllable Expenses for the Calendar Year 2008 and
Controllable Expenses for the Calendar Year 2011 shall not exceed the sum of
1.1249 multiplied by the Controllable Expenses for the Calendar Year 2008, and
so on. For purposes of this Section 4.4, "Charge Cap Amount" shall mean such
maximum permitted amount of Controllable Expenses.

As used herein, the term "Controllable Expenses" shall mean all Operating
Expenses except the following: Taxes; utilities; trash removal; elevator
maintenance; cost of licenses, fees and permits including the cost of compliance
with any future governmental laws, statutes, rules

 

6



--------------------------------------------------------------------------------

regulations or ordinances; engineering, maintenance, payroll and benefits;
janitorial and security services; snow removal; telecommunications provider
costs; insurance; capital expenditures (to the extent allowable as Operating
Expenses); and repairs to the Building (collectively the "Non Controllable
Expenses").

Notwithstanding the foregoing, the Non Controllable Expenses listed above shall
only be considered Non Controllable Expenses to the extent such charges are
increased by reason of collective bargaining agreements, governmental
regulations, industry-wide cost increases in materials, uniqueness of the
service provided or by reason of other matters not within the reasonable control
of Landlord. Such limitation on Controllable Expenses shall apply only to
Controllable Expenses and not to Non Controllable Expenses and shall not limit
or otherwise affect Tenant's obligations regarding the payment of any component
of Operating Expenses.

Notwithstanding any of the foregoing provisions of this Section 4.4, in the
event that in any of the Calendar Years during the Term in which there is a
Charge Cap Amount, the Controllable Charges exceed the applicable Charge Cap
Amount ("Excess Charges") and in the further event that in any prior or
subsequent Calendar Years during the Term, the Controllable Expenses were less
than the applicable Charge Cap Amount ("Excess Charge Savings"), Landlord shall
have the right to charge Tenant, in addition to the Additional Rent for
Operating Expenses otherwise due Landlord for the applicable Calendar Year, the
Excess Charges up to the amount of the Excess Charge Savings.

V. [INTENTIONALLY OMITTED]

VI. OPERATING EXPENSES

6.1 Operating Expenses Defined. As used herein, the term "Operating Expenses"
shall mean and include those costs and expenses paid or incurred by or on behalf
of Landlord for managing, operating, maintaining and repairing the Project,
including, without limitation, the cost of security and security devices and
systems; snow, ice and trash removal; cleaning and sweeping; planting and
replacing decorations, flowers and landscaping; maintenance, repair and
replacement of utility systems, elevators and escalators [but including
replacement only to the extent of replacement of parts and components incidental
to the maintenance and repair thereof and not to the extent replacement of any
item would constitute a capital improvement or a capital expenditure which is
excluded from Operating Expenses as hereinafter provided]; electricity, steam,
water, the condenser water riser system, sewer, fuel, heating, lighting and air
conditioning; window cleaning; janitorial service; insurance, including, but not
limited to, fire, extended coverage, all risk, liability, workmen's
compensation, elevator and any other insurance carried by Landlord and
applicable to the Project; painting; uniforms; management fees; supplies;
sundries; sales or use taxes on supplies and services; wages and salaries of all
persons employed by Landlord or Landlord's management agent and engaged in the
operation, management, maintenance or repair of the Project, and so-called
fringe benefits, including social security taxes, unemployment insurance taxes,
cost for providing coverage for disability benefits, cost of any pensions,
hospitalization, welfare or retirement plans, and any other similar expenses
incurred under the provisions of any collective bargaining agreement, or any
other cost or expense which Landlord pays or incurs to provide benefits for
employees so engaged in the operation, management, maintenance or repair of the
Project; the charges of any contractor who,

 

7



--------------------------------------------------------------------------------

under contract with Landlord or its representatives, does any of the work of
operating, managing, maintaining or repairing the Project (provided such charge
is not an Excluded Operating Expense); legal and accounting expenses, seeking or
obtaining reductions in and refunds of real estate taxes; and any other expense
or charge, whether or not hereinbefore mentioned, which, in accordance with
generally accepted accounting and management principles, would be considered an
expense of managing, operating, maintaining or repairing the Project, except as
hereinafter provided. Operating Expenses shall not include any of the following
(collectively, the “Excluded Operating Expenses”): costs or other items included
within the meaning of the term Taxes (as hereinafter defined); costs of
alterations of the premises of tenants of the Building; costs of capital
improvements to the Project (except as herein provided); depreciation charges;
interest and principal payments on mortgages; ground rental payments; real
estate brokerage and leasing commissions; other expenses incurred in leasing or
in procuring tenants; any expenditures for services which are provided to one or
more tenants but are not available generally to all office tenants; any
expenditures for which Landlord has been reimbursed (other than pursuant to this
Article or provisions in other leases requiring the tenants thereunder to pay a
share of expenses associated with the Building); and any of the expenses
identified on Exhibit C attached hereto. If the Building is not at least
ninety-five percent (95%) occupied by tenants during all or a portion of any
Calendar Year, or if during all or any portion of any Calendar Year Landlord is
not furnishing to any tenant or tenants any particular service, the cost of
which, if furnished by Landlord, would be included in Operating Expenses, then
Landlord may elect to make an adjustment for such year of Operating Expenses and
the amounts thereof which may vary depending upon the occupancy level of the
Building or the number of tenants using the service. Any such adjustments shall
be deemed costs and expenses paid or incurred by Landlord and included in
Operating Expenses for such year, as if the Building had been ninety-five
percent (95%) occupied during the entire Calendar Year, Landlord had furnished
such service at its expense to all tenants for the entire Calendar Year and
Landlord had paid or incurred such costs and expenses for such year.
Notwithstanding anything to the contrary contained herein, Landlord shall not be
entitled to adjust, in accordance with this Section 6.1, any legal or accounting
expense or costs related thereto or insurance premiums which are included in
Operating Expenses.

6.2 Tenant's Right to Audit. Tenant shall have a right, at Tenant's sole cost
and expense, to audit Landlord's Operating Expense Rental and Real Estate Tax
Rental reconciliation statement upon the following terms and conditions. Tenant
shall notify Landlord in writing that it is exercising its right to audit within
one hundred fifty (150) days following delivery of the Operating Expense Rental
and Real Estate Tax Rental reconciliation statement, indicating in such notice
with reasonable specificity (to the extent that the reconciliation statement
indicates the cost components with reasonable specificity) those cost components
of Operating Expense Rental and Real Estate Tax Rental to be subject to audit.
The audit shall take place at the Building, at a time mutually convenient to
Landlord and Tenant (but not later than one hundred fifty (150) days after
receipt of Tenant's notice to audit). Except as Landlord may consent in writing,
the audit shall be completed within twenty (20) days after commencement. No
copying of Landlord's books or records will be allowed. The audit may be
accomplished by either Tenant's own employees with accounting experience
reasonably sufficient to conduct such review, or a nationally or regionally
recognized public accounting firm mutually acceptable to Landlord and Tenant,
but in no event may the auditor be Plante & Moran, PLLC or an entity related to
such company. The records reviewed by Tenant shall be treated as confidential
and

 

8



--------------------------------------------------------------------------------

prior to commencing the audit, Tenant and any other person which may perform
such audit for Tenant, shall execute a Confidentiality Agreement in a form
reasonably acceptable to Landlord and the other party to the Confidentiality
Agreement. A copy of the results of the audit shall be delivered to Landlord
within thirty (30) days after the completion of the audit. If Landlord and
Tenant determine that Operating Expense Rental for the Calendar Year is less
than reported, Landlord shall give Tenant a credit in the amount of the
overpayment toward Tenant's next monthly payment of estimated Operating Expense
Rental, or, in the event the Lease has expired or terminated and no Event of
Default exists, Landlord shall pay Tenant the total amount of such overpayment
within thirty (30) days after the completion of the audit. If Landlord and
Tenant determine that Operating Expense Rental for the Calendar Year is more
than reported, Tenant shall pay Landlord the amount of any underpayment within
thirty (30) days. Tenant agrees to pay all third party costs and expenses of any
such audit, unless it is finally determined that Landlord's original
determination of the amount of Operating Expense Rental was overstated by more
than four percent (4%), in which event Landlord shall pay the third-party costs
and expenses of such audit. Failure by Tenant to timely request an audit is
deemed a waiver of the applicable audit right and any right to contest Operating
Expense Rental and Real Estate Tax Rental for the applicable Calendar Year and
is deemed acceptance of the Operating Expense Rental and Real Estate Tax Rental
contained in the Operating Expense Rental and Real Estate Tax Rental
reconciliation statement for the applicable Calendar Year. Any audit review by
Tenant shall not postpone or alter the liability and obligation of Tenant to pay
any Operating Expense Rental and Real Estate Tax Rental due under the terms of
the Lease. No subtenant shall have any right to conduct an audit except for a
permitted assignee or sublessee under Article IX of the Lease occupying the
entire Premises and no assignee or sublessee shall conduct an audit for any
period during which such assignee or sublessee was not in possession of the
Premises or for any period in which Tenant has conducted an audit.

Notwithstanding anything to the contrary contained herein, in the event Tenant's
examination of Landlord's books and records for a particular Calendar Year
reveals fraud, material misrepresentations or gross negligence by Landlord in
the computation of Operating Expense Rental and Real Estate Tax Rental for such
Calendar Year or a discrepancy between the actual amount of Operating Expense
Rental and Real Estate Tax Rental for such Calendar Year and the amount charged
to Tenant for such Calendar Year is in the amount of ten percent (10%) or more
("Material Discrepancy Audit"), then Tenant shall have the right to examine
Landlord's books and records relating to the Operating Expenses and Real Estate
Tax Rental the prior three (3) Calendar Years of the Term and to take written
exception to any amount charged to Tenant for any of the three (3) prior
Calendar Years on or before thirty (30) days after Tenant completes such
examination, which examination must be completed within sixty (60) days of
completion of the Material Discrepancy Audit.

VII. REAL ESTATE TAXES

"Taxes" shall mean real estate taxes, general or special assessments, sewer and
water rents, rates and charges, transit and transit district taxes, taxes based
upon the receipt of rent, and any other federal, state or local governmental
charge, whether general, special, ordinary or extraordinary (but not including
income or franchise taxes or any other taxes imposed upon or measured by
Landlord's income or profits, except as provided herein), which may now or
hereafter be due and payable during the Term without regard to when such taxes
are levied,

 

9



--------------------------------------------------------------------------------

assessed or imposed against the Project and/or Building or any portion thereof,
together with all reasonable legal fees incurred in contesting any such charges.

Notwithstanding anything contained in this clause to the contrary:

(i) If at any time the method of taxation then prevailing is altered so that any
new or additional tax, assessment, levy, imposition or charge or any part
thereof is imposed upon Landlord in place or partly in place of any such Taxes
or contemplated increase therein, or in addition to Taxes, and is measured by or
is based in whole or in part upon the Project or the rents or other income
therefrom, then all such new taxes, assessments, levies, impositions or charges
or part thereof, to the extent that they are so measured or based, shall be
included in Taxes levied, assessed or imposed against the Project to the extent
that such items would be payable if the Project was the only property of
Landlord subject thereto and the income received by Landlord from the Project
was the only income of Landlord.

(ii) Notwithstanding the year for which any such taxes or assessments are
levied, (a) in the case of taxes or special assessments which may be paid in
installments, the amount of each installment, plus any interest payable thereon,
payable during a Calendar Year shall be included in Taxes for that year and
(b) if any taxes or assessments payable during any Calendar Year shall be
computed with respect to a period in excess of twelve (12) calendar months, then
taxes or assessments applicable to the excess period shall be included in Taxes
for that year.

(iii) Taxes shall also include any personal property taxes (attributable to the
calendar year in which paid) imposed upon the furniture, fixtures, machinery,
equipment, apparatus, systems and appurtenances which are components of the
Project and/or Building.

(iv) Landlord shall use commercially reasonable efforts to cause Taxes to be
consistent with those for other comparable first-class office buildings located
in the vicinity of the Building. To that end, Landlord shall diligently contest
any Taxes in the event that Landlord reasonably determines that the amount of
Taxes is excessive, the valuation of Building is excessive, or the Taxes are
invalid in some way.

(v) In the event any refund of Taxes attributable to a Calendar Year with
respect to which Tenant paid Taxes under this Lease is achieved, then Landlord
shall, within thirty (30) days after such refund is received by Landlord, pay
Tenant Tenant's Proportionate Share of such refund, less any costs and expense
applicable to such refund and not previously recovered by Landlord as Real
Estate Tax Rental and Operating Expense Rental. Alternatively, at Tenant's
election by notice to Landlord, Tenant may credit the same against Rent
thereafter payable.

VIII. USE AND REQUIREMENTS OF LAW

8.1 Use. The Premises will be used only for the Permitted Use. At its sole cost
and expense, Tenant will promptly comply with (a) all laws, statutes, ordinances
and governmental rules, regulations or requirements now in force or in force
after the Commencement Date of the

 

10



--------------------------------------------------------------------------------

Lease regarding the operation of Tenant's business and the use, condition,
configuration and occupancy of the Premises; (b) the certificate of occupancy
issued for the Building and the Premises and (c) any recorded covenants,
conditions and restrictions, if any, which affect the use, condition,
configuration and occupancy of the Premises and of which Landlord has given
Tenant notice; provided, however, Tenant shall not be required to comply with
any legal requirements which are an obligation of Landlord hereunder or are
applicable to office buildings generally unless and to the extent related to:
(A) Tenant’s particular business operations in the Premises; (B) Tenant's
particular use of the Premises, including any particular density requirements;
and/or (C) improvements made by or for Tenant.

8.2 Hazardous Materials.

(i) Defined Terms.

(a) "Claim" shall mean and include any demand, cause of action, proceeding, or
suit for any one or more of the following: (i) actual or punitive damages,
losses, injuries to person or property, damages to natural resources, fines,
penalties, interest, contribution or settlement, (ii) the costs and expenses of
site investigations, feasibility studies, information requests, health or risk
assessments, or Response (as hereinafter defined) actions, and (iii) the costs
and expenses of enforcing insurance, contribution or indemnification agreements.

(b) "Environmental Laws" shall mean and include all federal, state and local
statutes, ordinances, regulations and rules in effect and as amended from time
to time relating to environmental quality, health, safety, contamination and
cleanup, including, without limitation, the Clean Air Act, 42 U.S.C.
Section 7401 et seq.; the Clean Water Act, 33 U.S.C. Section 1251 et seq., and
the Water Quality Act of 1987; the Federal Insecticide, Fungicide, and
Rodenticide Act ("FIFRA"), 7 U.S.C. Section 136 et seq.; the Marine Protection,
Research, and Sanctuaries Act, 33 U.S.C. Section 1401 et seq.; the National
Environmental Policy Act, 42 U.S.C. Section 4321 et seq.; the Noise Control Act,
42 U.S.C. Section 4901 et seq.; the Occupational Safety and Health Act, 29
U.S.C. Section 651 et seq.; the Resource Conservation and Recovery Act ("RCRA"),
42 U.S.C. Section 6901 et seq., as amended by the Hazardous and Solid Waste
Amendments of 1984; the Safe Drinking Water Act, 42 U.S.C. Section 300f et seq.;
the Comprehensive Environmental Response, Compensation and Liability Act
("CERCLA"), 42 U.S.C. Section 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act, the Emergency Planning and Community
Right-to-Know Act, and the Radon Gas and Indoor Air Quality Research Act; the
Toxic Substances Control Act ("TSCA"), 15 U.S.C. Section 2601 et seq.; the
Atomic Energy Act, 42 U.S.C. Section 2011 et seq., and the Nuclear Waste Policy
Act of 1982, 42 U.S.C. Section 10101 et seq.; and the Environmental Protection
Act of Illinois ("IEPA"), Ill. Rev. Stat. ch. 111 1/2, para. 1001 et seq., and
state and local superlien and environmental statutes and ordinances, with
implementing regulations, rules and guidelines, as any of the foregoing may be
amended from time to time. Environmental Laws shall also include all state,
regional, county, municipal, and other local laws, regulations, and ordinances
insofar as they are equivalent or similar to the federal laws recited above or
purport to regulate Hazardous Materials (as hereinafter defined).

 

11



--------------------------------------------------------------------------------

(c) "Hazardous Materials" shall mean and include the following, including
mixtures thereof: any hazardous substance, pollutant, contaminant, waste,
by-product or constituent regulated under CERCLA; oil and petroleum products and
natural gas, natural gas liquids, liquefied natural gas and synthetic gas usable
for fuel; pesticides regulated under FIFRA; asbestos and asbestos-containing
materials, PCBs, and other substances regulated under TSCA; toxic mold; source
material, special nuclear material, by-product material and any other
radioactive materials or radioactive wastes, however produced, regulated under
the Atomic Energy Act or the Nuclear Waste Policy Act; chemicals subject to the
OSHA Hazard Communication Standard, 29 C.F.R. § 1910.1200 et seq.; and
industrial process and pollution control wastes whether or not hazardous within
the meaning of RCRA, and any other hazardous substance, pollutant or contaminant
regulated under any other Environmental Law. "Hazardous Materials" shall not
include normal office and cleaning supplies used in customary quantities,
provided such supplies are used in compliance with Environmental Laws.

(d) "Manage" or "Management" means to generate, manufacture, process, treat,
store, use, re-use, refine, recycle, reclaim, blend or burn for energy recovery,
incinerate, accumulate speculatively, transport, transfer, dispose of or abandon
Hazardous Materials.

(e) "Release" or "Released" shall mean any actual or threatened spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing of Hazardous Materials into the environment, as
"environment" is defined in CERCLA.

(f) "Response" or "Respond" shall mean action taken to correct, remove,
remediate, clean up, prevent, mitigate, monitor, evaluate, investigate, assess
or abate the Release of a Hazardous Material.

(ii) Tenant's Obligations with Respect to Environmental Matters. During the Term
of this Lease, (i) Tenant shall, with respect to the Premises, comply at its
sole cost and expense with all Environmental Laws; and (ii) Tenant shall not
discharge Hazardous Materials into drains or sewers except as may be permitted
by law.

(iii) Landlord's Obligations with Respect to Environmental Matters. During the
Term of this Lease, Landlord shall, with respect to the Building (other than the
Premises) and Common Areas, comply at its sole cost and expense with all
Environmental Laws. To Landlord's actual knowledge, the Building and Common
Areas do not contain any asbestos and are currently in substantial compliance
with all Environmental Laws. For purposes hereof, the actual knowledge of
Landlord shall be deemed to be limited to the actual (as opposed to imputed)
knowledge of Tom Philips. To the extent that any asbestos is discovered in the
Building during the Term of this Lease, Landlord agrees to promptly remove such
asbestos at its sole cost and expense and in compliance with all applicable
laws. In no event shall the cost of such removal be included as part of
Operating Expenses.

 

12



--------------------------------------------------------------------------------

(iv) Copies of Notices. During the Term of this Lease, each party shall provide
the other party promptly with copies of all summons, citations, directives,
information inquiries or requests, notices of potential responsibility, notices
of violation or deficiency, orders or decrees, Claims, complaints,
investigations, judgments, letters, notices of environmental liens or Response
actions in progress, and other communications, written or oral, actual or
threatened, from the United States Environmental Protection Agency, Occupational
Safety and Health Administration, Illinois Environmental Protection Agency, or
other federal, state, or local agency or authority, or any other entity or
individual, concerning (i) any actual or alleged Release of a Hazardous Material
on, to or from the Premises (or the Project or any part thereof); (ii) the
imposition of any lien on the Premises (or the Project or any part thereof);
(iii) any actual or alleged violation of, or responsibility under, any
Environmental Laws; or (iv) any actual or alleged liability under any theory of
common law tort or toxic tort, including without limitation, negligence,
trespass, nuisance, strict liability, or ultrahazardous activity.

(v) Landlord's Right to Act. In the event that Tenant shall fail to comply with
any of its obligations under this Section 8.2 as and when required hereunder,
Landlord shall have the right (but not the obligation) to take such action as is
required to be taken by Tenant hereunder and in such event, Tenant shall be
liable and responsible to Landlord for all costs, expenses, liabilities, claims
and other obligations paid, suffered, or incurred by Landlord in connection with
such matters. Tenant shall reimburse Landlord immediately upon demand for all
such amounts for which Tenant is liable.

(vi) No Hazardous Materials. Landlord hereby grants Tenant the right to perform
(at Tenant's sole cost and expense) prior to the commencement of construction of
Tenant's Improvements a so-called "Phase I" environmental inspection, including
toxic mold, provided there shall be no so-called "Phase II" testing without
Landlord's consent, which consent may be withheld in Landlord's sole and
absolute discretion. Tenant shall deliver to Landlord the results of any such
report or testing promptly upon receipt. Tenant further agrees to keep the
results of any such report confidential, subject to the provisions of applicable
law.

8.3 ADA Compliance. The parties acknowledge that the Americans With Disabilities
Act of 1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines
promulgated thereunder, as all of the same may be amended and supplemented from
time to time (collectively referred to herein as the "ADA"), establish
requirements under Title III of the ADA ("Title III") pertaining to business
operations, accessibility and barrier removal. Tenant's Architect (as defined in
the Work Letter) shall design the Premises to comply with ADA requirements and
Tenant shall throughout the Term be responsible for the Premises' compliance
therewith. Landlord shall be responsible for the Building's continuing
compliance with ADA, excluding the Premises. Landlord represents and warrants to
Tenant, to Landlord's knowledge, as of the date hereof, the Common Areas of the
Building are currently in compliance with ADA.

 

13



--------------------------------------------------------------------------------

IX. ASSIGNMENT AND SUBLETTING

9.1 Assignment and Subletting. Subject to Tenant's rights in Section 9.5,
Tenant, without the prior written consent of Landlord, shall not (a) assign,
transfer, mortgage, pledge, hypothecate or encumber or subject to or permit to
exist upon or be subjected to any lien or charge, this Lease or any interest
under it, (b) allow to exist or occur any transfer of or lien upon this Lease or
Tenant's interest herein by operation of law, (c) sublet the Premises or any
part thereof, or (d) permit the use or occupancy of the Premises or any part
thereof for any purpose not provided for under Section 1.7 or by anyone other
than Tenant and Tenant's agents and employees. Landlord has, notwithstanding the
terms of Section 24.30 hereof, the absolute right to withhold its consent,
except as herein expressly provided to the contrary. In no event shall this
Lease be assigned or assignable by voluntary or involuntary bankruptcy
proceedings or otherwise, and in no event shall this Lease or any rights or
privileges hereunder be an asset of Tenant under any bankruptcy, insolvency or
reorganization proceedings.

9.2 Rentals Based on Net Income. Without limiting the generality of the
foregoing provisions of this Article IX, Tenant expressly covenants and agrees
not to enter into any lease, sublease, license, concession or other agreement
for use, occupancy or utilization of the Premises which provides for rental or
other payment for such use, occupancy or utilization based in whole or in part
on the net income or profits derived by any person from the property leased,
used, occupied or utilized (other than an amount based upon a fixed percentage
or percentages of receipts or sales), and that any such purported lease,
sublease, license, concession or other agreement shall be absolutely void and
ineffective as a conveyance of any right or interest in the possession, use,
occupancy or utilization of any part of the Premises.

9.3 Tenant to Remain Obligated. Consent by Landlord to any assignment,
subletting, use, occupancy or transfer shall not operate to relieve Tenant from
any covenant or obligation hereunder except to the extent, if any, expressly
provided for in such consent, or be deemed to be a consent to or relieve Tenant
from obtaining Landlord's consent to any subsequent assignment, transfer, lien,
charge, subletting, use or occupancy. Tenant shall pay all of Landlord's
reasonable out-of-pocket costs, charges and expenses, including reasonable
attorneys' fees, incurred in connection with any assignment, transfer, lien,
charge, subletting, use or occupancy made or requested by Tenant not to exceed
however, $1,000.00 per each request for consent. Tenant agrees that all
advertising by Tenant or on Tenant's behalf with respect to the assignment of
this Lease or subletting of space must be approved in writing by Landlord prior
to publication, which approval shall not be unreasonably withheld or delayed.

9.4 Tenant's Notice. Tenant, by notice in writing, shall advise Landlord of its
intention from, on and after a stated date (which shall not be less than thirty
(30) days after the date of Tenant's notice) to assign this Lease or sublet all
or any portion of the Premises.

9.5 Landlord's Consent. Landlord will, provided Tenant is not then in Default
and provided Landlord's consent is required pursuant to the terms of this
Article IX, not unreasonably withhold its consent to Tenant's assignment of this
Lease or subletting the space covered by Tenant's notice. In the event Landlord
fails to respond to Tenant's request for consent within five (5) business days
of Landlord's receipt of Tenant's request for consent, Tenant may send Landlord
a second request, and in the event Landlord does not respond to Tenant's second

 

14



--------------------------------------------------------------------------------

request for consent within two (2) business days after Landlord's receipt of
Tenant's second request, Landlord's failure to respond to Tenant's second
request for consent shall be deemed consent by Landlord to the request so
received by Landlord. Landlord shall not be deemed to have unreasonably withheld
its consent to a sublease of part or all of the Premises or an assignment of
this Lease if its consent is withheld because: (a) Tenant is then in Default;
(b) any notice of termination of this Lease or termination of Tenant's
possession under Article XIX is currently in effect; (c) the portion of the
Premises which Tenant proposes to sublease, including the means of ingress
thereto and egress therefrom and the proposed use thereof, or the remaining
portion of the Premises, or both, will violate any city, state or federal law,
ordinance or regulation, including, without limitation, any applicable building
code or zoning ordinances; (d) the proposed use of the Premises by the subtenant
or assignee does not conform with the Permitted Use specified in Section 1.7;
(e) in the reasonable judgment of Landlord, the proposed subtenant or assignee
is of a character or is engaged in a business which would be deleterious to the
reputation of the Building or is a government user; or (f) the proposed
assignment or sublease is to an occupant of the Building, unless Landlord is
unable to accommodate such occupant's needs, provided, however, that the
foregoing are merely examples of reasons for which Landlord may withhold its
consent and shall not be deemed exclusive of any permitted reasons for
reasonably withholding consent, whether similar to or dissimilar from the
foregoing examples. Notwithstanding anything herein to the contrary, Tenant
shall have the right, without the consent of Landlord, but upon prior written
notice to Landlord, (i) to assign its interest in this Lease or sublet all or a
portion of its interest in the Premises to an affiliate, subsidiary or company
related to Tenant (an "Affiliate"), provided however, notwithstanding such
assignment or sublease, Tenant shall remain fully liable for all obligations of
Tenant hereunder or (ii) to assign this Lease to any successor (a "Successor")
by merger who acquires substantially all of the assets of Tenant or to a party
which otherwise acquires substantially all of the assets of Tenant and in both
cases whereby the surviving entity has a net worth equal to or better than
Tenant at the time of such transaction and assumes in writing all obligations of
Tenant under this Lease. In all such events, Tenant shall deliver a copy of such
sublease or assignment to Landlord.

9.6 Profits. If Tenant, having first obtained Landlord's consent to any sublease
or assignment, or if Tenant or a trustee in bankruptcy for Tenant pursuant to
the Bankruptcy Code, assigns this Lease or sublets the Premises, or any part
thereof to an entity other than those described in the second-to-last sentence
of Section 9.5, at a rental or for other consideration in excess of the Rent or
pro rata portion thereof due and payable by Tenant under this Lease, then Tenant
shall pay to Landlord as additional rent twenty-five percent (25%) of such
excess rent or other monetary consideration ("Profits") immediately upon receipt
under any such assignment or, in the case of a sublease, (a) on the first day of
each month during the term of any sublease the excess of all rent and other
consideration due from the subtenant for such month over the Rent then paid to
Landlord pursuant to the provisions of this Lease for said month (or if only a
portion of the Premises is being sublet, the excess of all rent and other
consideration due from the subtenant for such month over the portion of the Rent
then paid to Landlord pursuant to the provisions of this Lease for said month
which is allocable on a square footage basis to the space sublet) and
(b) immediately upon receipt thereof, any other consideration realized by Tenant
from such subletting; it being agreed, however, that Landlord shall not be
responsible for any deficiency if Tenant assigns this Lease or sublets the
Premises or any part thereof at a rental less than that provided for herein, and
provided further, Tenant shall have the right to deduct from such Profits its
reasonable costs and expenses related to such sublet or assignment, including,
but

 

15



--------------------------------------------------------------------------------

not limited to, the cost of Tenant improvements, free rent, concessions, brokers
commissions, legal fees and other similar costs and charges.

9.7 Assignee to Assume Obligations. If Tenant assigns this Lease as permitted
herein, the assignee shall expressly assume all of the obligations of Tenant
hereunder in a written instrument reasonably satisfactory to Landlord and
furnished to Landlord not later than five (5) days prior to the effective date
of the assignment. If Tenant subleases the Premises as permitted herein, Tenant
shall obtain and furnish to Landlord, not later than five (5) days prior to the
effective date of such sublease, and in form reasonably satisfactory to
Landlord, the written agreement of such subtenant to the effect that the
subtenant, at Landlord's option and written request, will, at Landlord's
election, attorn to Landlord in the event this Lease terminates before the
expiration of the sublease. Provided that Landlord has specifically approved in
writing the creditworthiness of such subtenant (with such approval not to be
unreasonably withheld), Landlord shall also agree to recognize such subtenant
and not disturb the subtenant in its use and enjoyment of the subleased space so
long as such subtenant is fulfilling all of the obligations of Tenant under this
Lease (including payment of all Rent) attributable to the subleased portion of
the Premises. Notwithstanding the foregoing, Landlord may elect to require such
subtenant to pay the rent due under such sublease if it exceeds the Rent due
under this Lease attributable to such subleased portion of the Premises.

X. MAINTENANCE AND REPAIR

10.1 Landlord's Obligation. Landlord will maintain, repair and restore in
reasonably good order and condition: (i) the Common Area; (ii) the mechanical,
plumbing, electrical and HVAC equipment serving the Building; (iii) the
structure of the Building (including roof, exterior walls and foundation);
(iv) exterior windows of the Building; and (v) Building standard lighting. The
cost of such maintenance and repairs to the Building shall be included in the
Operating Expenses and paid by Tenant as provided in Article VI (except to the
extent that such costs are Excluded Operating Expenses); provided, however,
subject to the provision of Section 14.1 below, Tenant shall bear the full cost,
plus a reasonable administrative fee not to exceed five percent (5%) of such
cost for Landlord's overhead, of any maintenance, repair or restoration
necessitated by the negligence or willful misconduct of Tenant or its Agents.
Tenant waives all rights to make repairs at the expense of Landlord, to deduct
the cost of such repairs from any payment owed to Landlord under this Lease, to
claim a lien against the Rent, the Project or Landlord's property, or to vacate
the Premises.

10.2 Tenant's Obligation. Subject to Landlord's express obligations set forth in
Section 10.1, Tenant, at its expense, shall maintain the Premises in good
condition and repair, casualty governed by the provisions of Article XVIII
excepted. Tenant's obligation shall include without limitation the obligation to
maintain and repair all: (i) interior walls; (ii) floor coverings;
(iii) ceilings; (iv) doors inside the Premises; (v) entrances to the Premises;
(vi) supplemental HVAC systems within the Premises; and (vii) private restrooms
and kitchens, including hot water heaters, plumbing and similar facilities
inside the Premises serving Tenant exclusively. Tenant will promptly advise
Landlord of any material damage to the Premises. Additionally, Tenant will
endeavor to advise Landlord of any material damage to other portions of the
Project to the extent Tenant caused such material damage. If Tenant does not
diligently repair any damage or injury to the Premises within a reasonable time
after written notice from

 

16



--------------------------------------------------------------------------------

Landlord, then all such damage or injury to the Premises (excluding Tenant's
equipment, personal property and trade fixtures) may be repaired, restored or
replaced by Landlord, at the expense of Tenant, and such expense (plus 5% of
such expense for Landlord's overhead) will be collectible as Additional Rent and
will be paid by Tenant upon demand. Notwithstanding the foregoing, Landlord, and
not Tenant, shall be responsible for repairing any damage to the Premises to the
extent caused by Landlord's negligence or wilful misconduct. The provisions of
this Section are subject to the provisions of Section 14.1 below.

XI. INITIAL CONSTRUCTION; ALTERATIONS

11.1 Initial Construction. Landlord will deliver possession of the Premises to
Tenant upon completion of Base Building Conditions (as defined in the
Workletter). Landlord and Tenant agree that the construction of the Tenant
Improvements shall be performed by Tenant in accordance with and as defined in
the Work Letter. Except as provided for in the Work Letter, and subject to the
payment of the Tenant Work Allowance (as defined in the Work Letter), Landlord
shall have no obligations whatsoever to construct any improvements to the
Premises. Notwithstanding the foregoing, in the event that the Premises as of
the Date of Lease is in violation of any laws, rules or regulations applicable
thereto, then Landlord shall be responsible for the cost of compliance.

11.2 Installing and Operating Tenant's Equipment. Without first obtaining the
written consent of Landlord, which shall not be unreasonably withheld, Tenant
shall not install or operate in the Premises: (i) any electrically operated
equipment or other machinery, other than standard office equipment that does not
require wiring, cooling or other service in excess of commercially reasonable
standards; (ii) any equipment of any kind or nature whatsoever which will
require any changes, replacements or additions to, or changes in the use of, any
water, heating, plumbing, air conditioning or electrical system of the Premises
or the Project; or (iii) any equipment which exceeds the electrical or floor
load capacity per square foot for the Building. Landlord represents to Tenant
that the electrical systems and floor loads satisfy the Base Building Conditions
attached to this Lease as Exhibit 1 to the Work Letter. In Landlord's review of
Tenant's proposed plans for the Tenant Improvements, as more fully set forth in
the Work Letter, if requested by Tenant, Landlord will advise Tenant if Tenant's
equipment satisfies the foregoing criteria. Landlord's consent to such
installation or operation may be conditioned upon the payment by Tenant of
additional compensation for any excess consumption of utilities and any
additional power, wiring, cooling or other service that may result from such
equipment. Machines and equipment which cause noise or vibration that may be
transmitted to the structure of the Building or to any space therein so as to be
objectionable to Landlord or any other Project tenant shall be installed and
maintained by Tenant, at its expense, on vibration eliminators or other devices
sufficient to eliminate such noise and vibration. Tenant and Tenant's
telecommunications companies, including but not limited to, local exchange
telecommunications companies and alternative access vendor services companies,
shall have no right of access to the Land, Building or the Project for the
installation and operation of telecommunications systems, including but not
limited to, voice, video, data, and any other telecommunications services
provided over wire, fiber optic, microwave, wireless, and any other transmission
systems, for part or all of Tenant's telecommunications within the Building
without Landlord's prior written consent, such consent not to be unreasonably
withheld. Notwithstanding the foregoing requirement of Landlord's consent,
Landlord agrees that, subject to Landlord's reasonable rules

 

17



--------------------------------------------------------------------------------

and regulations and procedures regarding access to and use thereof, Landlord
shall grant Tenant and Tenant’s telecommunications service providers access to
and reasonable use of telecommunication risers, closets and the net pop room in
the Common Areas of the Building and the riser closets on the floors of the
Premises during the Term hereof without charge to Tenant or its provider.

11.3 Alterations. Tenant shall not make, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, any alterations, additions or improvements (each, an "Alteration") to
the Premises that (i) could reasonably be expected to materially affect the
structural integrity of the Building or the electrical, exhaust, mechanical,
plumbing, HVAC, life safety or other utility or safety systems of the Building,
or (ii) cost for any single Alteration in excess of $100,000 (each such
Alteration described in clause (i) and (ii) being referred to as a "Major
Alteration"); provided, however, that painting, carpeting and other decorating
of the Premises which does not fall under clause (i) above shall not be deemed a
Major Alteration even if the anticipated costs for same exceeds $100,000.
Landlord's consent shall not be required to be granted if Tenant is in Default
(unless the construction of such Major Alteration will cure such Default). In
the event Tenant intends to make a Major Alteration, Tenant shall deliver to
Landlord for Landlord's approval the plans and specifications for the Major
Alteration, together with the names and addresses of possible contractors (an
"Approval Request"). In the event Landlord fails to approve or disapprove (which
disapproval shall specifically describe the reasons for such disapproval) the
plans and specifications and the proposed contractors on or before ten
(10) business days after receiving the Approval Request, Tenant may deliver to
Landlord a second request for approval (a "Second Request"), and in the event
Landlord fails to approve or disapprove (which disapproval shall specifically
describe the reasons for such disapproval) the plans and specifications and the
proposed contractors on or before three (3) business days after receiving the
Second Request, such plans and specifications and the contractors shall be
deemed approved. All Alterations, including but not limited to Major
Alterations, shall be installed in a good, workmanlike manner and only new,
high-grade materials shall be used. All Major Alterations shall be subject to
Landlord's reasonable scheduling requirements and regulations. Tenant further
agrees to hold Landlord harmless from any and all liabilities of every kind and
description which may arise out of or be connected in any way with any Major
Alterations, or other Alterations, except liabilities arising out of Landlord's
negligence or willful misconduct. Before commencing any work in connection with
any Major Alterations, Tenant shall furnish Landlord with copies of all permits
and licenses, the construction contract(s), and certificates of insurance naming
Landlord as an additional insured from all contractors performing labor or
furnishing materials insuring Landlord against any and all liabilities which may
arise out of or be connected in any way with such Major Alterations. In
addition, prior to commencing any Alterations, Tenant shall obtain evidence of
insurance from all vendors and contractors performing such work. Tenant shall
permit Landlord to supervise construction operations in connection with Major
Alterations if Landlord requests to do so. Tenant shall pay the cost of all
Alterations as well as the cost of decorating and repairing any damage to the
Building, including the Premises, occasioned by such Alterations, including the
cost of labor and materials, and contractors' profits, overhead and general
conditions. Upon completing any Major Alterations, Tenant shall furnish Landlord
with contractors' affidavits in form required by law, and full and final waivers
of lien and receipted bills covering all labor and materials expended and used.
All Alterations shall comply with all insurance requirements and with all city
and county ordinances and regulations and with the

 

18



--------------------------------------------------------------------------------

requirements of all state and federal statutes and regulations. Upon completing
any Alterations which involve the moving or installation of any walls within the
Premises, Tenant shall provide a copy of the plans for such work to Landlord.

11.4 Liens. Landlord's title is paramount and always shall be paramount to the
title of Tenant and nothing contained in this Lease shall empower Tenant to do
any act which shall encumber the title of Landlord. Tenant covenants and agrees
not to suffer or permit any lien of mechanics or materialmen to be placed upon
or against the Premises, the Building, the Project or against Tenant's leasehold
interest in the Premises and, in case of any such lien attaching, to pay and
remove the same immediately; provided, however, that Tenant shall have the right
to contest, in good faith and with reasonable diligence, the validity of any
such lien or claimed lien, and Tenant shall not be deemed in default hereunder
as a result of such lien so long as Tenant is so contesting such lien. Tenant
has no authority or power to cause or permit any lien or encumbrance of any kind
whatsoever, whether created by act of Tenant, operation of law or otherwise, to
attach to or be placed upon the Premises, the Building, or the Project and any
and all liens and encumbrances created by Tenant shall attach only to Tenant's
interest in the Premises. If any such liens so attach and Tenant fails to pay
and remove the same or cause the same to be bonded over within twenty (20) days
after notice of such lien, or if Tenant fails to diligently and in good faith
contest such liens as provided above, Landlord, at its election, may pay and
satisfy the same and in such event the sums so paid by Landlord, with interest
from the date of Landlord's payment thereof at the Interest Rate (as defined in
Section 1.23) for amounts owed to Landlord by Tenant, shall be deemed to be
additional rent due and payable by Tenant at once without notice or demand.
Tenant agrees to indemnify, hold harmless and defend Landlord from any loss,
cost, damage or expense, including attorney's fees, arising out of any lien
claim or out of any other claim relating to work done or materials supplied to
the Premises at Tenant's request or on Tenant's behalf. Subject to the following
sentence, Tenant shall remove or cause to be bonded over any filed lien within
twenty (20) days after notice of the filing of such lien. Nothing in this
Section 11.4 shall be deemed to prohibit or limit Tenant's right to contest a
lien filed against the Premises, the Building, the Project or against Tenant's
leasehold interest in the Premises, provided if Tenant fails to so remove or
cause to be bonded over such lien within twenty (20) days, Tenant shall not be
in default hereunder if Tenant (a) diligently and in good faith contests such
lien, or (b) delivers to Landlord security reasonably satisfactory to Landlord
to enable Landlord to protect its interests against such lien and to pay off
such lien in the event any action is taken to foreclose any such lien.

XII. SIGNS

Except as expressly provided for in this Article XII, and in Section 24.29 and
in Article XXX, no sign, advertisement or notice shall be inscribed, painted,
affixed, placed or otherwise displayed by Tenant on any part of the Project or
the outside or the inside (to the extent visible from the exterior of the
Premises or Building) of the Building or the Premises. Landlord shall provide,
at Tenant's expense, a listing for each of Tenant's departments and key
employees in any such department on the directory in the lobby of the Building
listing all Building tenants. Landlord also shall, at Tenant's expense, place
the suite number and/or Tenant name on or in the immediate vicinity of the entry
door to the Premises for space on multi tenant floors; using Landlord's standard
sign material and lettering, subject to Landlord's prior written approval as to
location and size, which approval shall not be unreasonably withheld. If any

 

19



--------------------------------------------------------------------------------

prohibited sign, advertisement or notice is nevertheless exhibited by Tenant,
Landlord shall have the right to remove the same, and Tenant shall pay upon
demand any and all expenses incurred by Landlord in such removal, together with
interest thereon at the Interest Rate from the demand date.

XIII. [INTENTIONALLY OMITTED]

XIV. INSURANCE

14.1 Waiver of Subrogation. Landlord and Tenant agree to have all fire and
extended coverage, other property damage insurance and Workers' Compensation
insurance which may be carried by either of them endorsed with a clause
providing that any release from liability of or waiver of claim for recovery
from the other party entered into in writing by the insured thereunder prior to
any loss or damage shall not affect the validity of such policy or the right of
the insured to recover thereunder, and providing further that the insurer waives
all rights of subrogation which such insurer might have against the other party.
Without limiting any release or waiver of liability or recovery set forth
elsewhere in this Lease, and notwithstanding anything in this Lease which may
appear to be to the contrary, each of the parties hereto waives all claims for
recovery from the other party for any loss or damage to any of its property
either (a) insured under valid and collectible insurance policies to the extent
of any recovery collectible under such insurance policies or (b) required to be
covered by insurance policies pursuant to the terms of this Article XIV.
Notwithstanding the foregoing or anything contained in this Lease to the
contrary, any release or any waiver of claims shall not be operative, nor shall
the foregoing endorsements be required, in any case where the effect of such
release or waiver is to invalidate insurance coverage or to invalidate the right
of the insured to recover thereunder or to increase the cost thereof (provided
that in the case of increased cost, the other party shall have the right, within
ten (10) days following written notice thereof, to pay such increased cost and
thereby keep such release or waiver in full force and effect).

14.2 Tenant's Insurance. Tenant shall carry insurance during the entire Term
hereof with coverages reasonably satisfactory to Landlord and issued by
companies with a quality rating equal or better than A- and with such increases
in limits as Landlord may request from time to time (but no more than once every
three (3) years), but initially Tenant shall maintain the following coverages in
the following amounts:

(i) Comprehensive or commercial general liability insurance, including
contractual liability, on an occurrence basis, in an amount not less than Five
Million Dollars ($5,000,000.00) combined single limit per occurrence, covering
Tenant as a named insured and Landlord and the managing agent for the Building
and the respective officers, directors, shareholders, partners, agents and
employees of each of the foregoing as additional insureds.

(ii) Insurance against fire, sprinkler leakage and vandalism, and the extended
coverage perils for the full replacement cost of all non-affixed additions,
improvements and alterations to the Premises owned or made by Tenant, if any,
and of all office furniture, trade fixtures, office equipment, merchandise and
all other items of Tenant's

 

20



--------------------------------------------------------------------------------

property on the Premises, with loss or damage payable to Landlord and Tenant as
their interests may appear.

(iii) Workers' Compensation with not less than statutory minimum limits as they
apply to the State of Illinois.

(iv) Improvements and Betterments Insurance against "special perils" (including
sprinkler leakage, if applicable) for the full replacement cost of all
additions, improvements and alterations made to the Premises by Tenant,
including but not limited to the Tenant Improvements, and all other items of
Tenant's property in the Premises.

14.3 Landlord's Insurance. Landlord shall maintain the following insurance at
all times until the expiration of the Term:

(i) Property insurance including, but not limited to, fire, sprinkler leakage,
vandalism, terrorism (at Landlord's election), mold-related coverage (at
Landlord's election), and all other risks of direct physical loss as insured
against under special broad form coverage endorsement for the full replacement
cost of the Building (excluding Tenant Improvements and alterations made by or
on account or at the request of Tenant). Such insurance shall be written on an
"all risks" of physical loss or damage basis, for the full replacement cost
value of the Building (exclusive of foundations and footings, the Tenant
Improvements and any alterations made by Tenant and other tenants of the
Building) and in amounts that meet any coinsurance clause of the policies of
insurance.

(ii) Commercial General Liability Insurance (with broad form commercial
liability endorsement, including contractual liability insurance and bodily
injury liability and terrorism (at Landlord's election) and mold-related
coverage (at Landlord's election) with respect to the Project covering, without
limitation, any liability for bodily injury, personal injury, including death,
and property damage with limits at least equal to those required to be carried
by Tenant.

Landlord shall, from time to time, upon request of Tenant, furnish to Tenant
certificates of insurance evidencing such coverage.

14.4 Failure to Insure. Without limiting Landlord's and Tenant's remedies set
forth in this Lease, if either party fails to maintain any insurance which such
party is required to maintain pursuant to this Article XIV such party shall be
liable to the other party for any loss or costs to such party resulting from
such failure to maintain.

14.5 Certificates of Insurance. Each party shall furnish to the other party,
prior to the commencement of the Term, policies or certificates evidencing such
coverage, which policies or certificates shall state that such insurance
coverage may not be reduced, canceled or not renewed without at least thirty
(30) days' prior written notice to Landlord and Tenant (unless such cancellation
is due to nonpayment of premium, and in that case, only ten (10) days' prior
written notice shall be sufficient). All policies of insurance shall be endorsed
to be primary and non-contributory to all insurance available to the other
party. All insurance obtained by each party shall be with insurance companies
rated A- or better as to quality.

 

21



--------------------------------------------------------------------------------

XV. LANDLORD SERVICES AND UTILITIES

15.1 Services Provided. As long as Tenant is not in Default (provided, however,
that the terms of Section 15.3 below shall prevail even if Tenant is in Default)
in the payment of Basic Rent or Additional Rent, Landlord shall use commercially
reasonable efforts to furnish or cause to be furnished the following services,
the costs of which shall, in all instances, be deemed Operating Expenses (except
to the extent paid entirely by Tenant, as hereinafter provided):

(a) Air conditioning and heating when necessary to provide a temperature
condition required for comfortable occupancy of the Premises under normal
business operations and otherwise in accordance with the Base Building
Conditions attached to this Lease as Exhibit 1 to the Work Letter, daily from
7:00 a.m. to 7:00 p.m. (Saturdays from 7:00 a.m. to 1:00 p.m.), Sundays and
Holidays (as defined below) excepted. Whenever Tenant's use or occupancy of the
Premises exceeds the design loads for the system providing heating and air
conditioning, or lighting or heat-generating machines or equipment which
cumulatively exceed such design loads are used by Tenant in the Premises, which
affect the temperature otherwise maintained by the heating, ventilating and air
conditioning system in the Premises or Building, Landlord may temper such excess
loads by installing supplementary heat or air conditioning units in the Premises
or elsewhere where necessary, and the cost of such units and the expense of
installation, including, without limitation, the cost of preparing working
drawings and specifications, shall be paid by Tenant as Additional Rent within
ten (10) days after Landlord's demand therefor. The expense resulting from the
operation and maintenance of any such supplementary heat or air conditioning
units shall be paid by Tenant to Landlord as Additional Rent at rates fixed by
Landlord. Landlord's agreements hereunder are subject to mandatory presidential
and governmental restrictions on energy use, but any voluntary restrictions
instituted by Landlord must first be approved by Tenant. As used herein,
"Holidays" shall mean only the generally observed holiday days for New Year's
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas.

(b) Domestic water in common with other tenants for drinking, lavatory and
toilet purposes drawn through fixtures installed by Landlord, or by Tenant in
the Premises with Landlord's reasonable written consent, and hot water in common
with other tenants for lavatory purposes from regular Building supply. Tenant
shall pay Landlord as Additional Rent at Landlord's actual cost for domestic
water and hot water furnished for any other purpose. Tenant shall not waste or
permit the waste of water.

(c) Janitorial and cleaning service nightly in and about the Premises in a
manner that does not materially interfere with Tenant's operations in the
Premises (Saturdays, Sundays and holidays excepted), pursuant to the janitorial
specifications attached hereto as Exhibit D. Tenant acknowledges, to the extent
Landlord: (i) adheres to a cleaning schedule for the Premises between the hours
of 6:00 P.M. and 2:00 A.M. ("Cleaning Hours"), and (ii) reasonably cooperates to
cause the janitorial service provider to coordinate its cleaning services so as
to not disturb Tenant's Operational Areas during certain hours specified by
Tenant from time to time, Landlord shall not be deemed to materially interfere
with Tenant's operations. Tenant shall not provide or use any other janitorial
or cleaning services without Landlord's consent, and then only subject

 

22



--------------------------------------------------------------------------------

to supervision of Landlord and at Tenant's sole responsibility and by a janitor,
cleaning contractor or employees at all times satisfactory to Landlord. Tenant
shall advise Landlord, in writing, prior to the Commencement Date of any areas
within the Premises to which Landlord shall not be permitted access without
Tenant's presence and permission ("Secured Areas"), which identified areas may
from time to time be modified by Tenant upon further written notice to Landlord.
Landlord shall only be obligated to provide janitorial services to Secured Areas
to the extent Tenant provides access thereto to Landlord at such time as
Landlord's cleaning crew is prepared, during the Cleaning Hours, to provide
cleaning services to such area. A written statement by Landlord's janitorial
services provider, stating it was prepared to provide janitorial services,
during Cleaning Hours on a date certain to a Secured Area, but was unable to do
so because access thereto was not provided by Tenant at such time as the service
provider was prepared to provide services, shall, absent manifest error,
constitute a binding waiver by Tenant with respect to Landlord's obligation to
deliver janitorial services on the date and place so referenced.

(d) Passenger elevator service in common with Landlord and other persons, and
freight elevator service in common with Landlord and other persons, twenty-four
(24) hours a day, three hundred sixty-five (365) days a year, subject to
emergencies and repairs (provided, however, that Tenant shall be able to access
the Premises at all times except for emergencies which render all elevators
inactive).

(e) Electricity shall not be furnished by Landlord, but shall be furnished by an
electric utility company serving the area in which the Building is located.
Landlord shall permit Tenant to receive such service directly from such utility
company at Tenant's cost, and shall make Landlord's wire and conduits suitable,
safe and capable to be used for such purposes. Tenant shall make all necessary
arrangements with the utility company for metering of and paying for electric
current furnished by it to Tenant and Tenant shall pay for all charges for
installation of electric meters and electric current consumed on the Premises
during Tenant's occupancy. The electricity used during the performance of
janitorial service, the making of alterations or repairs in the Premises, and
for the operation of the Building's air conditioning system at times other than
as provided in subparagraph (a) hereof, or the operation of any special air
conditioning systems which may be required for data processing equipment or for
other special equipment or machinery installed by Tenant, shall be paid by
Tenant. Electricity for the Building is currently provided by Commonwealth
Edison ("Electric Service Provider"). So long as there is no adverse impact on
electric service being provided to the remainder of the Building, Tenant shall
have the right at any time and from time to time during the Term to either
contract for electric service from a different company or companies providing
electricity service (each such company being referred to as an "Alternate
Service Provider" or "ASP") or continue to contract for service from the
Electric Service Provider. If Tenant selects an Alternate Service Provider to
provide electricity to the Premises, Tenant shall make all necessary
arrangements with the ASP for metering and paying for electric current furnished
by the ASP to Tenant, and Tenant shall pay for all charges for electric current
consumed on the Premises during the Term. Landlord shall in no way be
responsible for any loss, damage, or expense that Tenant may sustain or incur by
reason of any change, failure, interference or defect in the supply or character
of the

 

23



--------------------------------------------------------------------------------

electric energy furnished to the Premises or if the quantity or character of the
electric energy supplied by the Electric Service Provider or any Alternate
Service Provider is no longer available or suitable for Tenant's requirements,
unless such changes, failure, interference or defect is a result of Landlord's
negligence or willful misconduct. No such change, failure, defect,
unavailability or unsuitability shall constitute an actual or constrictive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of rent, or relieve Tenant from any of its obligations under this Lease unless
such changes, failure, interference or defect is a result of Landlord's
negligence or willful misconduct. Tenant shall make no alterations or additions
to the electric equipment or appliances which serve the Building, and not solely
the Premises, without the prior reasonable written consent of Landlord in each
instance. Tenant also agrees to purchase from Landlord or its agents all lamps,
bulbs, ballasts and starters used in the Premises during the Term, which
materials shall be sold to Tenant by Landlord at Landlord's actual cost. Tenant
covenants and agrees that at all times its use of electric current shall never
exceed the capacity of the feeders to the Building or the risers or wiring
installed thereon.

(f) Landlord shall provide 24-hour manned security of the Building 365 days a
year. Without limiting the foregoing, Tenant shall have the right to have its
own security system for the Premises, subject to Landlord's access rights
referenced herein. Tenant shall have the right to connect and coordinate
Tenant's security systems with the Building cardkey access system. Landlord
shall not charge Tenant for the initial hook-up to the Building cardkey access
system or for adding or deleting Tenant personnel from the system during the
Term of this Lease, including providing new or replacement cards.

(g) Landlord may provide such extra or additional services as it is reasonably
possible for Landlord to provide, and as Tenant may request from time to time,
within a reasonable period after the time such extra or additional services are
requested. Tenant shall pay, for such extra or additional services, an amount
equal to Landlord's actual cost reasonably incurred in providing such additional
services, such amount to be considered additional rent hereunder. All charges
for such extra or additional services shall be due and payable at the same time
as the installment of Basic Rent with which they are billed, or if billed
separately, shall be due and payable within ten (10) days after such billing.
Any such billings for extra or additional services shall include an itemization
of the extra or additional services rendered, and the charge for each such
service. Notwithstanding the foregoing, Landlord represents the current
after-hours HVAC cost is currently Seventy Five Dollars ($75.00) per hour per
floor for heating and Ninety Dollars ($90.00) per hour per floor for cooling,
and Landlord agrees such charge shall not increase by an amount which exceeds
Landlord's actual cost (excluding any Landlord service charge or mark-up) from
year to year to provide such additional services.

15.2 Efficient First-Class Operation. Landlord agrees to operate or cause to be
operated, the Building and the Common Areas in a manner generally consistent as
to quality of operations with similarly situated first-class office buildings in
the downtown Chicago market and shall provide or cause to be provided management
and service of a quality generally consistent in all material respects with the
standard of management and service from time to time applicable to the operation
of similarly situated first-class office buildings in the downtown Chicago
market ("First-Class Standards"). Landlord shall: (i) maintain the Building
(other

 

24



--------------------------------------------------------------------------------

than those areas for which Tenant is responsible under this Lease) in
substantial compliance in all material respects with all laws and any
requirements set forth in this Lease; (ii) maintain the Building finishes in the
Common Areas in a quality and design generally consistent with the existing
design and materials, subject however to Landlord's right to redesign the
finishes within the Common Areas from time to time as Landlord deems reasonably
appropriate, consistent with First-Class Standards; and (iii) cause the Building
and Common Areas, including adjacent walkways, to be maintained and reasonably
free from debris, snow, and ice consistent with First-Class Standards. Landlord
shall competitively bid, not less frequently than once every three (3) years,
all material contracts (except the management agreement) pursuant to which any
material Operating Expenses are incurred and, to the extent consistent with
First-Class Standards, award each such contract to the lowest qualified bidder,
unless Landlord determines the lowest bid is not in the best interests of the
Project and shall furnish to Tenant such information as Tenant may from time to
time reasonably request evidencing Landlord's compliance with the above
provisions.

15.3 Reduction or Cessation of Services.

(a) Defined Terms. The following terms shall have the following meanings:

(i) "Critical Services" shall mean, taking into account Tenant's desire to
conduct its business during normal business hours (daily from 7:00 a.m. to 7:00
p.m., Saturdays from 7:00 a.m. to 1:00 p.m., Sundays and Holidays excepted);
(1) service to the Building and distribution through the Building of all
utilities necessary for Tenant to operate its business in the Premises,
including but not limited to electricity, gas, water, sewer, telephone, cable,
satellite and fiber optic lines; (2) operation of the heating, ventilation and
air conditioning systems such that the temperatures required pursuant to the
Base Building Conditions attached to this Lease as Exhibit 1 to the Work Letter
are maintained; (3) operation of the Building system generator, the Building
life safety systems, and the Building envelope (such as the curtain wall, roof
and foundation); and (4) maintenance at all times of pedestrian access to and
from the Building and the Premises.

(ii) "Operational Areas" shall mean any portion of the Premises used primarily
as a financial processing center, including but not limited to the computer
room. Prior to or at the time of the Commencement Date, Tenant shall provide
Landlord written notice of which portions of the Premises constitute Operational
Areas, and Tenant shall also notify Landlord from time to time of any changes in
the portions of the Premises that constitute Operational Areas.

(iii) "Reduction of Services" means that with respect to the Premises or any
portion thereof, (1) Landlord shall fail to comply with Section 15.1(f);
(2) Landlord shall fail to provide at least two (2) passenger elevator cabs
serving the Premises for a period of time exceeding twenty-four (24) consecutive
hours; or (3) Landlord shall fail in any material respect to furnish to Tenant
any service required to be furnished under this Lease that is not cured within
ten (10) days after Tenant's notice to Landlord thereof, but, in any event, such
failure is not the

 

25



--------------------------------------------------------------------------------

result of a Force Majeure event (as defined in Section 24.16), casualty or
condemnation.

(iv) "Untenantable" and "Untenantability" means that (1) the Premises, or any
material portion thereof, cannot be used and occupied as intended by Tenant in
the normal course of Tenant's business in compliance with applicable laws and in
fact is not so occupied and used by Tenant or (2) pedestrian access to and from
the Building and the Premises is so materially and adversely affected as a
result of snow and ice, temporary closures, a failure of security card systems
or by any other circumstances, whether foreseen or not that as a result thereof
the Premises, or any portion thereof, cannot be used and occupied as intended by
Tenant in the normal course of Tenant's business and in fact is not so occupied
and used by Tenant.

(b) Untenantability of Operational Area. If any Operational Area of the Premises
is rendered Untenantable, then at any time after two (2) hours' oral notice to
Landlord (and Landlord having been provided access by Tenant to any Secured
Areas of the Premises for which Landlord does not have keys to the extent such
access is reasonably necessary for Landlord to cure such Untenantability),
Tenant may (but shall not be obligated to) commence such actions as Tenant
determines to be reasonably necessary or reasonably appropriate to cure such
Untenantability affecting any Operational Area, unless Landlord, prior to the
expiration of such two-hour period, has itself commenced taking such actions to
cure such Untenantability as are reasonably necessary or reasonably appropriate
(taking into account Tenant's essential need to conduct its business in such
Operational Areas, twenty-four (24) hours a day, seven (7) days a week).
Landlord shall reimburse Tenant for all reasonable out-of-pocket costs so
incurred by Tenant pursuant to the immediately preceding grammatical sentence,
except to the extent such cessation, material interruption or material reduction
of services was caused by the wrongful conduct of, or breach of this Lease by
Tenant, its subtenants, officers, directors, contractors, agents, licensees or
employees (including Tenant, "Tenant Related Parties").

(c) Untenantability of Other Areas; Critical Services. If (i) there occurs a
cessation or material interruption or material reduction of any of the Critical
Services which materially adversely affects an Operational Area ("Critical
Services Interruption to Operational Areas"), or (ii) there occurs a cessation
or material interruption or material reduction of any of the services required
to be furnished by Landlord under this Article XV or by other provisions in this
Lease and as a result thereof any area of the Premises, other than an
Operational Area, is rendered Untenantable and in the case of the just
referenced subsection (ii), such event was not the result of a Force Majeure
event, casualty or condemnation, then (unless an emergency repair is necessary
to protect life or property), at any time after forty-eight (48) hours'
notification to Landlord, orally or in writing (and Landlord having been
provided access by Tenant to any Secured Areas of the Premises for which
Landlord does not have keys to the extent such access is reasonably necessary
for Landlord to cure such Untenantability), Tenant may (but shall not be
obligated to) commence such actions as Tenant determines to be reasonably
necessary or reasonably appropriate to cure such cessation or material
interruption or

 

26



--------------------------------------------------------------------------------

material reduction of any of the Critical Services affecting any Operational
Area or such Untenantability, unless Landlord has itself commenced taking such
actions to cure the same as are reasonably necessary or reasonably appropriate
(taking into account Tenant's essential need to conduct its business in such
Operational Areas, twenty-four (24) hours a day, seven (7) days a week).
Landlord shall reimburse Tenant for all reasonable out-of-pocket costs so
incurred by Tenant pursuant to the immediately preceding grammatical sentence,
except to the extent such cessation, interruption or reduction of services was
caused by the wrongful conduct of, or breach of this Lease by Tenant Related
Parties.

(d) Reduction of Services. Without limitation of Tenant's rights under Sections
15.3(b) and 15.3(c) above, Tenant may elect the following remedies in the event
of a Reduction of Services:

(i) If the Reduction of Services has occurred and is ongoing either for a period
of at least four (4) consecutive business days or for at least twelve
(12) separate business days during any twelve (12) consecutive month period,
then Tenant may give written notice (the "Service Notice") to Landlord
(1) describing the Reduction of Services, (2) providing a detailed explanation,
and reasonable evidence thereof, and (3) identifying the representative(s) of
Tenant who will work with Landlord to correct the Reduction of Services.

(ii) Upon Landlord's receipt of the Service Notice, Landlord and Tenant's
representative(s) shall work together diligently and in good faith to identify
and resolve the cause of the Reduction of Services within thirty (30) days
following Landlord's receipt of the Service Notice (the "Initial Cure Period").
The Initial Cure Period shall be extended to the extent necessary to resolve the
cause of the Reduction of Services, provided that Landlord has commenced and is
thereafter, diligently pursuing such cure, and the Initial Cure Period shall not
be extended by more than ninety (90) additional days.

(iii) If, after the end of the Initial Cure Period (as it may be extended), the
Reduction of Services has not been cured so as to comply with the terms and
provisions of this Lease, then Tenant may deliver a second written notice (the
"Self-Help Repair Notice") to Landlord containing (1) a statement that, within
five (5) business days after Landlord's receipt of the Self-Help Repair Notice,
Tenant intends to commence its own repairs, (2) a reasonable description of the
procedures and repairs that Tenant intends to undertake and the estimated cost
thereof (the "Self-Help Repairs") and (3) a reasonable description of the
parties Tenant intends to use to perform the Self-Help Repairs.

(iv) Provided Landlord commences with Self-Help Repairs within five (5) business
days after delivery of the Self-Help Repair Notice and diligently pursues the
Self-Help Repairs, in accordance with First-Class Standards, to completion, but
subject to delays resulting from Force Majeure (as defined in Section 24.16),
Tenant shall not undertake the Self-Help Repairs.

 

27



--------------------------------------------------------------------------------

(v) In the event Tenant commences the Self-Help Repairs or any repairs to be
performed by Tenant pursuant to the terms of subsections (b) or (c) above, the
Self-Help Repairs shall not adversely affect in any material manner the
structural integrity of the Building or the electrical, exhaust, mechanical,
plumbing, HVAC, life safety or other utility or safety systems of the Building.

(vi) In the event Tenant commences and completes the Self-Help Repairs by reason
of Landlord's failure to comply with the provisions of subparagraph 15.3(d)(iv)
above, then, unless such Reduction of Services resulted from the negligence or
willful misconduct of, or breach of this Lease by, any of Tenant Related
Parties, then Landlord shall reimburse Tenant for the reasonable actual
out-of-pocket cost thereof, within thirty (30) days following Tenant's delivery
to Landlord of: (1) a written notice describing in reasonable detail the action
taken by Tenant, (2) reasonably satisfactory evidence of the need for and the
cost of the Self-Help Repairs, and (3) sworn contractor's statements, waivers of
lien (or equivalent documentation) and other applicable documentation reasonably
necessary to protect Landlord's title to the Land.

(vii) If Tenant seeks to undertake any Self-Help Repairs or any repairs to be
performed by Tenant pursuant to the terms of subsections (b) or (c) above,
Tenant shall (1) proceed in accordance with all applicable laws; (2) retain, to
make such repairs, only such reputable contractors and suppliers as are duly
licensed by the State of Illinois and insured in accordance with the provisions
of the Work Letter; (3) effect such repairs in a good and workmanlike and
commercially reasonable manner; (4) use new or like new materials; and (5) take
reasonable efforts to minimize any interference or impact on the Landlord or
other tenants and occupants of the Building.

(e) Other Remedies. In addition to the remedies set forth elsewhere in this
Lease, Tenant shall have the following remedies:

(i) Notwithstanding anything to the contrary contained in this Lease, in the
event Landlord at any time fails to maintain the temperatures required pursuant
to the Base Building Conditions attached to this Lease as Exhibit 1 to the Work
Letter, then in addition to Tenant's remedies for cessation, interruption or
reduction of services set forth elsewhere in this Lease, Landlord agrees that,
promptly upon Landlord's receipt of a written notice from Tenant, Landlord, at
Landlord's sole cost and expense (which cost and expense shall be included in
Operating Expenses unless such condition resulted from the wrongful conduct of,
or breach of this Lease by, Tenant or any other Tenant Related Party or failure
of Tenant's supplemental HVAC systems, in which events Tenant shall pay for all
costs of repairs), shall, to the extent such action would alleviate the issue
which is the subject of Tenant's notice to Landlord, extend the operating hours
of the HVAC systems so as to correct any failure to meet the temperature
specifications and deliver service that is in compliance with the Base Building
Conditions.

 

28



--------------------------------------------------------------------------------

(ii) With respect to the security services to be provided by Landlord under
Section 15.1(f) above, if Landlord fails to provide the security required under
Section 15.1(f), then, upon twenty-four (24) hours' prior notice (telephonic or
oral) to Landlord or its Building management of such failure, Tenant may provide
(until Landlord provides) its own security personnel to the extent of such
deficiency in Landlord's personnel. Landlord shall reimburse Tenant for actual
reasonable expenses incurred as a result thereof within thirty (30) days
following Tenant's delivery to Landlord of an invoice or statement.

(f) Multiple Remedies. In the event any cessation, material interruption or
material reduction of any services entitles Tenant to exercise more than one
remedy in this Section 15.3 (for example, but not by way of limitation, Tenant
may elect to exercise self-help rights after forty-eight (48) hours' notice),
then Tenant may exercise any such remedy at its sole option.

15.4 Regulations Regarding Utilities Services. Tenant agrees to cooperate fully,
at all times, with Landlord in abiding by all reasonable regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of all utilities and services reasonably necessary for the operation
of the Premises and the Building. Throughout the Term of this Lease, Landlord
shall have free access to any and all mechanical installations, and Tenant
agrees that there shall be no construction of partitions or other obstructions
which might unreasonably interfere with access to or the moving or servicing of
equipment to or from the enclosures containing said installations. Tenant
further agrees that neither Tenant nor its employees, agents, licensees,
invitees or contractors shall at any time tamper with Landlord's mechanical
installations.

XVI. INDEMNIFICATION AND LIABILITY OF LANDLORD

16.1 Tenant Indemnification. Except to the extent caused by the negligence or
willful misconduct of Landlord, Tenant will neither hold nor attempt to hold
Landlord, its Agents or Mortgagee liable for, and Tenant will indemnify, hold
harmless and defend (with counsel reasonably acceptable to Landlord) Landlord,
its Agents and Mortgagee, from and against, any and all demands, claims, causes
of action, fines, penalties, damages, liabilities, judgments, and expenses
(including, without limitation, reasonable attorneys' fees) for any: (i) death
or personal injury to any persons and (ii) damage to the Premises, Building or
Project or theft, misappropriation or loss of property occurring in or about the
Premises and the Project incurred in connection with or arising from: (a) the
use or occupancy or manner of use or occupancy of the Premises by Tenant or its
Agents; (b) any activity, work or thing done, permitted or suffered by Tenant or
its Agents in or about the Premises or the Project; (c) any wilful misconduct or
negligence of Tenant or its Agents; and (d) any breach, violation or
nonperformance by Tenant or its Agents of any term, covenant or provision of
this Lease or any law, ordinance or governmental requirement of any kind.
Landlord shall, prior to making any claim against Tenant pursuant to the terms
of this Section 16.1, use commercially reasonable efforts to recover any damages
Landlord may have against Tenant from insurance coverage benefiting Landlord.

16.2 Waiver and Release. Except to the extent caused by the negligence or
willful misconduct of Landlord, Tenant covenants and agrees that Landlord, its
Agents and Mortgagee

 

29



--------------------------------------------------------------------------------

will not at any time or to any extent whatsoever be liable, responsible or in
any way accountable for any loss, injury, death or damage (including
consequential damages) to persons, property or Tenant's business occasioned by:
(i) any act or omission of Landlord or its Agents; (ii) any acts or omissions,
including theft, of or by any other tenant, occupant or visitor of the Project;
or (iii) any injury or damage to persons or property resulting from any
casualty, explosion, falling plaster or other masonry or glass, steam, gas,
electricity, water or rain which may leak from any part of the Building or any
other portion of the Project or from the pipes, appliances or plumbing works
therein or from the roof, street or subsurface or from any other place, or
resulting from dampness. Tenant agrees to give prompt notice to Landlord upon
the occurrence of any of the events set forth in this Section 16.2 or of defects
in the Premises or the Building, or in the fixtures or equipment.

16.3 Landlord Indemnification. Except to the extent caused by the negligence or
willful misconduct of Tenant, Landlord will neither hold nor attempt to hold
Tenant, or its Agents liable for, and Landlord will indemnify, hold harmless and
defend (with counsel reasonably acceptable to Tenant) Tenant and its Agents,
from and against, any and all demands, claims, causes of action, fines,
penalties, damages, liabilities, judgments, and expenses (including, without
limitation, reasonable attorneys' fees) for any: (i) death or personal injury to
any persons and (ii) damage to the Premises, Building or Project or theft,
misappropriation or loss of property occurring in or about the Premises and the
Project incurred in connection with or arising from: (a) any wilful misconduct
or negligence of Landlord or its Agents; (b) any breach, violation or
nonperformance by Landlord or its Agents of any term, covenant or provision of
this Lease or any law, ordinance or governmental requirement of any kind; and
(c) the presence or removal of any asbestos in the Building. Tenant shall, prior
to making any claim against Landlord pursuant to the terms of this Section 16.3,
use commercially reasonable efforts to recover any damages Tenant may have
against Tenant from insurance coverage benefiting Tenant.

16.4 Survival. The covenants, agreements and indemnification obligations under
this Article XVI will survive the expiration or earlier termination of this
Lease for a period of three (3) years. Tenant's covenants, agreements and
indemnification obligations are not intended to and will not relieve any
insurance carrier of its obligations under policies required to be carried by
Tenant pursuant to the provisions of this Lease.

XVII. RULES AND REGULATIONS

Tenant agrees to observe and not to interfere with the rights reserved to
Landlord in Article XXIII and agrees, for itself, its employees, agents,
contractors, invitees and licensees, to comply with the rules and regulations
set forth in Exhibit E attached to this Lease and made a part hereof and such
other reasonable rules and regulations as may be adopted by Landlord from time
to time, provided any such other rules and regulations do not materially
interfere with Tenant's use and enjoyment of the Premises ("Rules and
Regulations"). Landlord shall give Tenant at least thirty (30) days' notice
(including a copy) of any new Rules and Regulations (except that notice of less
than thirty (30) days shall be permitted in a situation in which more prompt
action is reasonably required). Landlord shall use reasonable efforts to enforce
the Rules and Regulations against the other tenants in the Building and shall
not otherwise discriminate against Tenant in the enforcement of such Rules and
Regulations. Landlord shall not be

 

30



--------------------------------------------------------------------------------

responsible for any non-observance of the Rules and Regulations by other tenants
as long as Landlord uses reasonable efforts to enforce the Rules and Regulations
if non-observance is causing interference with Tenant's use of the Premises or
the other rights and benefits afforded Tenant under this Lease. In the event of
a conflict between such Rules and Regulations and the terms of this Lease, the
terms of this Lease, in all incidents, shall control, govern and prevail.

XVIII. DAMAGE; CONDEMNATION

18.1 Damage Notice. If the Premises, the Building or the Common Areas are
damaged by fire or other casualty and if such damage renders all or a
substantial portion of the Premises or the Building untenantable or the Common
Areas unusable, Landlord shall (a) on or before thirty (30) days after the date
of such damage, deliver to Tenant a notice containing the estimate of a
qualified licensed architect or general contractor doing business in the greater
Chicago area of the length of time that will be required to substantially
complete the repair and restoration of the Building and the Common Areas
substantially to the condition that existed immediately prior to the casualty
and the Premises to the condition ready for Tenant to restore the Tenant
Improvements, with the Base Building Conditions described in Exhibit 1 attached
to the Work Letter completed, and (b) with reasonable promptness, proceed to
repair and restore the Building and the Common Areas to the condition described
in Section 18.1(a), subject to the terms of Sections 18.2(i) and (iii) below.

18.2 Right To Terminate. In the event of casualty to the Premises or the
Building or the Common Areas, the parties shall have the following termination
rights:

(i) If it is estimated that the amount of time required to substantially
complete the repair and restoration of the Premises to the condition ready for
Tenant to restore the Tenant Improvements, the Building or the Common Areas, as
applicable, will exceed two hundred seventy (270) days from the date such damage
occurred, then either Landlord or Tenant (but as to Tenant, only if all or a
substantial portion of the Premises are rendered Untenantable) shall have the
right to terminate this Lease as of the date of such damage upon giving notice
to the other at any time within thirty (30) days after Landlord gives Tenant the
notice containing said estimate (it being understood that, if it elects to do
so, Landlord may also give such notice of termination together with the notice
containing said estimate).

(ii) If Landlord does not actually complete its repairs and restoration of the
Building, Common Areas and the Premises to the condition ready for Tenant to
restore the Tenant Improvements on or before one year after the date of damage,
subject to Force Majeure (as defined in Section 24.16), then Tenant may
terminate this Lease on or before thirty (30) days after the anniversary of the
date of damage (as such anniversary may be extended for Force Majeure);

(iii) If damage rendering all or a substantial portion of the Premises, Common
Areas or the Building untenantable occurs during the last two (2) years of the
Term, then either party may terminate this Lease by giving the other party
notice of such termination on or before thirty (30) days after the date of
damage. Notwithstanding the foregoing,

 

31



--------------------------------------------------------------------------------

Tenant may void any such election by Landlord to terminate this Lease in the
last two (2) years of the Term by exercising the Renewal Options (defined
below), as applicable.

If any of the foregoing termination options are exercised, this Lease shall
terminate as of the date of such notice. Unless this Lease is terminated
pursuant to this Section 18.2, Landlord shall proceed with reasonable promptness
to repair and restore the Premises to the condition ready for Tenant to restore
the Tenant Improvements, the Building and the Common Areas, subject to Force
Majeure, as defined in Section 24.16. Notwithstanding anything to the contrary
set forth herein, Landlord shall have no duty pursuant to this Section to repair
or restore any portion of the alterations, additions or improvements owned by
Tenant and which are not affixed to the Premises or the Tenant Improvements or
to expend for any repair or restoration amounts in excess of insurance proceeds
paid to Landlord and available for repair or restoration.

18.3 Abatement of Rent. In the event any fire or casualty damage not caused by
the act or negligence of Tenant, its agents or employees, renders all or a
portion of the Premises Untenantable and if this Lease is not terminated
pursuant to Section 18.2 by reason of such damage, then Rent shall abate
proportionately during the period beginning with the date of such damage and
ending with the date which is the earlier of (a) one hundred twenty (120) days
after Landlord tenders the Premises to Tenant in the condition required by
Section 18.1 above for restoration of the Tenant Improvements or (b) the date
Tenant commences conduct of business from the Premises. Such abatement shall be
in an amount bearing the same ratio to the total amount of Rent for such period
as the portion of the Premises Untenantable (and which Tenant is actually not
occupying) from time to time bears to the entire Premises. In the event of
termination of this Lease pursuant to Section 18.2, Rent shall be apportioned on
a per diem basis and shall be paid to the date prior to the date of the fire or
casualty.

18.4 Condemnation. If the entire Building, the Common Areas or a substantial
part thereof, or any part thereof which includes twenty-five percent (25%) or
more of the Premises, shall be taken or condemned by any competent authority for
any public or quasi-public use or purpose, the Term of this Lease shall end upon
and not before the earlier of the date when the possession of the part so taken
shall be required for such use or purpose or the effective date of the taking,
and without apportionment of the award to or for the benefit of Tenant. If any
condemnation proceeding shall be instituted in which it is sought to take or
damage any part of the Building, the Common Areas or the Land, the taking of
which, in Landlord's opinion, would prevent the economical operation of the
Building, the Common Areas or the Development, Landlord shall have the right to
terminate this Lease upon written notice given to Tenant not less than ninety
(90) days prior to the date of termination designated in said notice. In either
of these events, Rent at the then current rate shall be apportioned as of the
date of the termination. No money or other consideration shall be payable by
Landlord to Tenant for the right of termination, and Tenant shall have no right
to share in the condemnation award, whether for a total or partial taking, for
loss of Tenant's leasehold but Tenant shall have the right to pursue against and
receive from the condemning authority any separate award payable to Tenant.

XIX. DEFAULT OF TENANT

19.1 Events of Default. The occurrence of any one or more of the following
matters constitutes a "Default" by Tenant under this Lease:

 

32



--------------------------------------------------------------------------------

(i) Failure by Tenant to pay any Basic Rent and Additional Rent within five
(5) days after notice from Landlord of Tenant’s failure to pay the same on or
before the date due and payable hereunder;

(ii) Failure by Tenant to pay, within ten (10) days after notice from Landlord
to Tenant of failure to pay on the due date, any other moneys required to be
paid by Tenant under this Lease (provided, however, that Tenant shall not be
considered in Default in the event Tenant delivers to Landlord, on or before the
due date, notice of Tenant's reasonable objections to the amounts due and pays
any amounts not in dispute; provided further, however, in the event Tenant
disputes any such amount and fails to pay such disputed amount when due and it
is later determined by agreement of the parties or judicial determination that
Landlord is entitled to any disputed sums, Tenant shall be obligated to pay
Landlord, in addition to the disputed sums, a late payment charge applicable
thereto pursuant to Section 24.31 hereof and default interest at the Interest
Rate set forth in Section 1.23 hereof, and in addition thereto, Tenant shall
reimburse Landlord for any reasonable attorneys' fees incurred with respect to
such dispute);

(iii) An assignment or subletting in violation of Section 9.1;

(iv) Failure by Tenant, within thirty (30) days after notice of failure, to
comply with Tenant's warranties, representations or covenants set forth in
Article VIII;

(v) Failure by Tenant to observe or perform any other covenant, agreement,
condition or provision of this Lease, if such failure continues for thirty
(30) days after notice thereof from Landlord to Tenant (or, if such default
cannot be cured or corrected within such thirty-day period, such longer period
necessary to cure or correct such default, provided Tenant commences the cure or
correction within such thirty-day period and pursues diligently the remedies or
steps necessary to complete such cure or correction, provided that in no event
shall Tenant have more than one hundred twenty (120) days after receipt of
notice to complete the cure or correction);

(vi) The levy upon, under writ of execution or the attachment by legal process
of, the leasehold interest of Tenant, or the filing or creation of a lien with
respect to such leasehold interest, which lien shall not be released, bonded
over or discharged within sixty (60) days from the date of such filing;

(vii) Tenant becomes insolvent or bankrupt or admits in writing its inability to
pay its debts as they mature, or makes an assignment for the benefit of
creditors, or applies for or consents to the appointment of a trustee or
receiver for Tenant or for the major part of its property;

(viii) A trustee or receiver is appointed for Tenant or for the major part of
its property and is not discharged within sixty (60) days after such
appointment; or

(ix) Any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding for relief under any bankruptcy law, or similar
law for the relief of debtors, is instituted (a) by Tenant or (b) against Tenant
and is allowed

 

33



--------------------------------------------------------------------------------

against it or is consented to by it or is not dismissed within sixty (60) days
after such institution.

19.2 Rights and Remedies of Landlord. If a Default occurs, Landlord shall have
the rights and remedies hereinafter set forth, which shall be distinct, separate
and cumulative and shall not operate to exclude or deprive Landlord of any other
right or remedy allowed it by law:

(i) Landlord may terminate this Lease by giving to Tenant notice of Landlord's
election to do so, in which event the Term of this Lease shall end, and all
right, title and interest of Tenant hereunder shall expire, on the date stated
in such notice;

(ii) Landlord may terminate the right of Tenant to possession of the Premises
without terminating this Lease by giving notice to Tenant that Tenant's right to
possession shall end on the date stated in such notice, whereupon the right of
Tenant to possession of the Premises or any part thereof shall cease on the date
stated in such notice; and

(iii) Landlord may enforce the provisions of this Lease and may enforce and
protect the rights of Landlord hereunder by a suit or suits in equity or at law
for the specific performance of any covenant or agreement contained herein, or
for the enforcement of any other appropriate legal or equitable remedy,
including recovery of all moneys due or to become due from Tenant under any of
the provisions of this Lease.

19.3 Right to Re-Enter. If Landlord exercises either of the remedies provided in
Sections 19.2(i) or (ii) Tenant shall surrender possession and vacate the
Premises and immediately deliver possession thereof to Landlord, and Landlord
may re-enter and take complete and peaceful possession of the Premises, with
process of law, full and complete license to do so being hereby granted to
Landlord, and Landlord may remove all occupants and property therefrom, using
such force as may be permitted by law, without being deemed guilty in any manner
of trespass, eviction or forcible entry and detainer and without relinquishing
Landlord's right to Rent or any other right given to Landlord hereunder or by
operation of law. Landlord agrees, in no event shall Landlord lock-out Tenant
and Landlord's right to retake possession of the Premises and to remove any
property therefrom shall only be exercised pursuant to a final, non-appealable
court order granting possession to Landlord.

19.4 Current Damages. If Landlord terminates the right of Tenant to possession
of the Premises without terminating this Lease, Landlord shall have the right to
immediate recovery of all amounts then due hereunder. Such termination of
possession shall not release Tenant, in whole or in part, from Tenant's
obligation to pay Rent hereunder for the full Term, and Landlord shall have the
right, from time to time, to recover from Tenant, and Tenant shall remain liable
for all Basic Rent and Additional Rent and any other sums accruing as they
become due under this Lease during the period from the date of such notice of
termination of possession to the stated end of the Term. In any such case,
Landlord shall use commercially reasonable efforts to relet the Premises or any
part thereof for the account of Tenant for such rent, for such time (which may
be for a term extending beyond the Term of this Lease) and upon such terms as
Landlord shall determine and may collect the rents from such reletting. Landlord
shall not be required to accept any tenant offered by Tenant or to observe any
instructions given by Tenant relative to

 

34



--------------------------------------------------------------------------------

such reletting. Also, in any such case, Landlord may make repairs, alterations
and additions in or to the Premises and redecorate or reconstruct the same to
the extent deemed by Landlord necessary or desirable and in connection therewith
change the locks to the Premises, and Tenant upon demand shall pay the cost of
all of the foregoing together with Landlord's expenses of reletting. The rents
from any such reletting shall be applied first to the payment of the expenses of
reentry, redecoration, reconstruction, repair and alterations and the expenses
of reletting and second to the payment of Rent herein provided to be paid by
Tenant. Any excess or residue shall operate only as an offsetting credit against
the amount of Rent due and owing as the same thereafter becomes due and payable
hereunder, and the use of such offsetting credit to reduce the amount of Rent
due Landlord, if any, shall not be deemed to give Tenant any right, title or
interest in or to such excess or residue and any such excess or residue shall
belong to Landlord solely, and in no event shall Tenant be entitled to a credit
on its indebtedness to Landlord in excess of the aggregate sum (including Basic
Rent and Additional Rent) which would have been paid by Tenant for the period
for which the credit to Tenant is being determined, had no Default occurred. No
such reentry or repossession, repairs, alterations and additions, or reletting
shall be construed as an eviction or ouster of Tenant or as an election on
Landlord's part to terminate this Lease, unless a written notice of such
intention is given to Tenant, or shall operate to release Tenant in whole or in
part from any of Tenant's obligations hereunder, and Landlord, at any time and
from time to time, may sue and recover judgment for any deficiencies remaining
after the application of the proceeds of any such reletting.

19.5 Final Damages. If this Lease is terminated by Landlord pursuant to
Section 19.2(i), Landlord shall be entitled to recover from Tenant all Rent
accrued and unpaid for the period up to and including such termination date, as
well as all other additional sums payable by Tenant, or for which Tenant is
liable or for which Tenant has agreed to indemnify Landlord under any of the
provisions of this Lease, which may be then owing and unpaid, and all costs and
expenses, including court costs and attorneys' fees incurred by Landlord in the
enforcement of its rights and remedies hereunder, and, in addition, Landlord
shall be entitled to recover as damages for loss of the bargain and not as a
penalty the aggregate sum which at the time of such termination represents the
excess, if any, of the present value of the aggregate rents which would have
been payable after the termination date had this Lease not been terminated,
including, without limitation, Basic Rent at the annual rate or respective
annual rates for the remainder of the Term provided for in Section 1.11 of this
Lease or elsewhere herein and the amount projected by Landlord to represent
Additional Rent for the remainder of the Term pursuant to Article IV of this
Lease (not including any Renewal Terms that have not yet been exercised by
Tenant), over the then present value of the then aggregate fair rental value of
the Premises for the balance of the Term (not including any Renewal Terms that
have not yet been exercised by Tenant), such present worth to be computed in
each case on the basis of a per annum discount in the amount of the rate of
interest paid on ten (10) year U.S. Treasury Bonds which mature closest to the
date that the Term of this Lease expires plus two percent (2%), from the
respective dates upon which such rentals would have been payable hereunder had
this Lease not been terminated. Notwithstanding anything to the contrary
contained in this Lease, in no event shall Tenant be required to pay any
consequential, punitive or exemplary damages in connection with this Lease,
except as provided in Section 21.2 below.

19.6 Removal of Personal Property. All property of Tenant removed from the
Premises by Landlord pursuant to any provision of this Lease or applicable law
may be handled,

 

35



--------------------------------------------------------------------------------

removed or stored by Landlord at the cost and expense of Tenant, and Landlord
shall not be responsible in any event for the value, preservation or safekeeping
thereof. Tenant shall pay Landlord for all reasonable expenses incurred by
Landlord with respect to such removal and storage so long as the same is in
Landlord's possession or under Landlord's control. All such property not removed
from the Premises or retaken from storage by Tenant within thirty (30) days
after the end of the Term, however terminated, at Landlord's option, shall be
conclusively deemed to have been conveyed by Tenant to Landlord as by bill of
sale without further payment. or credit by Landlord to Tenant.

19.7 Assumption or Rejection in Bankruptcy. If Tenant is adjudged bankrupt, or a
trustee in bankruptcy is appointed for Tenant, Landlord and Tenant, to the
extent permitted by law, agree to request that the trustee in bankruptcy
determine within sixty (60) days thereafter whether to assume or to reject this
Lease.

19.8 Right to Perform. If Tenant shall fail to perform any act on its part to be
performed hereunder, and such failure is not cured on or before thirty (30) days
after notice from Landlord (except in case of an emergency) Landlord may, but
shall not be obligated to, perform any such obligation of Tenant, and to recover
from Tenant, as Additional Rent hereunder, the actual reasonable costs incurred
by Landlord in performing such obligation, which costs shall be payable within
thirty (30) days after Landlord's written demand thereof accompanied by
reasonable substantiation thereof. Landlord shall have (in addition to any other
right or remedy of Landlord) the same rights and remedies in the event of the
nonpayment of sums due under this Section as in the case of Default by Tenant in
the payment of Rent. All sums paid by Landlord and all penalties, interest and
costs in connection therewith, shall be due and payable by Tenant together with
interest thereon at the Interest Rate (as defined in Section 1.23), which shall
be calculated from the date incurred by Landlord until the date of payment.

19.9 Waiver of Claim of Lien Upon Tenant's Personal Property. Landlord hereby
waives any claim of lien upon Tenant's personal property and trade fixtures
which are not fixtures within the Premises and, except to the extent of the
rights set forth in Section 19.6 above, Landlord shall have no rights with
respect to Tenant's personal property.

XX. MORTGAGES

This Lease is subject and subordinate to all ground or underlying leases and to
any mortgage, deed of trust, security interest, or title retention interest
affecting the Land, Building or Project (the "Mortgage") and to all renewals,
modifications, consolidations, replacements and extensions thereof; provided
that as a condition to such subordination to a Mortgage, Tenant shall receive
(and agrees to execute) a non-disturbance agreement reasonably acceptable to
Tenant which shall provide, among other things, that in no event shall Tenant's
possession of the Premises or any of its rights and privileges hereunder be
disturbed or interfered with by such Mortgagee or purchaser upon foreclosure as
long as Tenant is not in Default under the terms of this Lease and agrees to
attorn to such Mortgagee or purchaser when requested to do so by such party.
This subordination shall be self-operative; however, in confirmation thereof,
Tenant shall, within ten (10) days after receipt thereof, execute any instrument
reasonably acceptable to Tenant that Landlord or any holder of any note or
obligation secured by a Mortgage (the "Mortgagee") may request confirming such
subordination. Notwithstanding the foregoing,

 

36



--------------------------------------------------------------------------------

before any foreclosure sale under a Mortgage, the Mortgagee shall have the right
to subordinate the Mortgage to this Lease, and, in the event of a foreclosure,
this Lease may continue in full force and effect and Tenant shall attorn to and
recognize as its landlord the purchaser of Landlord's interest under this Lease.
Tenant shall, upon the request of a Mortgagee or purchaser at foreclosure,
execute, acknowledge and deliver any instrument reasonably acceptable to Tenant
that has for its purpose and effect the subordination of the lien of any
Mortgage to this Lease or Tenant's attornment to such purchaser. Landlord shall
obtain and deliver to Tenant a subordination, non-disturbance and attornment
agreement executed by the current Mortgagee in the form attached hereto as
Exhibit F on or before thirty (30) days after the date of final execution and
delivery of this Lease. In the event that Landlord fails to obtain and deliver
such document to Tenant on or before the expiration of such thirty-day period,
then Tenant shall be entitled to terminate this Lease.

XXI. SURRENDER; HOLDING OVER

21.1 Surrender of the Premises. At the termination of this Lease by lapse of
time or otherwise or upon termination of Tenant's right of possession without
termination of this Lease, Tenant shall surrender possession of the Premises to
Landlord and deliver all keys to the Premises to Landlord and make known to
Landlord the combination of all locks or vaults then remaining in the Premises,
and, subject to the following paragraph, but without limiting Tenant's
obligations pursuant to Section 10.2 or Article XI, Tenant shall return the
Premises and all equipment and fixtures of Landlord therein to Landlord in
broom-clean condition, ordinary wear, loss or damage by fire or other insured
casualty, and damage resulting from the act of Landlord or its employees and
agents excepted, failing which Landlord may restore the Premises and such
equipment and fixtures to such condition and Tenant shall pay the reasonable
cost thereof to Landlord on demand.

21.2 Holding Over. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or any part thereof after termination of this Lease,
by lapse of time or otherwise, or of Tenant's right to possession of the
Premises, an amount which is one hundred fifty percent (150%) of the amount of
Basic Rent and Additional Rent for a day in the last month of the Term, based
upon the monthly rate of Basic Rent and the amount of Additional Rent due for
the month immediately preceding such holdover period and beginning thirty
(30) days after such holdover period begins, Tenant shall also pay all actual
damages (but not consequential, special or punitive) sustained by Landlord by
reason of such retention, provided in the event such holdover continues for in
excess of three (3) months, Tenant shall be liable to Landlord for all
Landlord's damages on account of such holdover, actual as well as consequential.
Sixty (60) days prior to the scheduled expiration of the Term hereof, Tenant may
request in writing that Landlord notify Tenant of any potential consequential
damages in the event Tenant holds over in excess of three (3) months. Landlord
shall respond to such request within five (5) business days after receipt.
Acceptance by Landlord of rent after such termination shall not of itself
constitute a renewal. Nothing contained in this Article XXI shall be construed
or shall operate as a waiver of Landlord's right of reentry or any other right
or remedy of Landlord.

 

37



--------------------------------------------------------------------------------

XXII. QUIET ENJOYMENT

Landlord represents and warrants that as of the date hereof Landlord is the
owner in fee simple of the Project. Landlord further agrees that provided Tenant
is not then in Default, Tenant shall, during the Term and all extensions,
peaceably and quietly have, hold and enjoy the Premises subject to the terms,
covenants, conditions, provisions and agreements of the Lease free from
molestation or hindrance by Landlord or any other person, except claiming, by,
through or under Tenant.

XXIII. RIGHTS RESERVED TO LANDLORD

23.1 Rights Reserved to Landlord. Landlord reserves the following rights,
exercisable without notice and without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction or disturbance
of Tenant's use or possession or giving rise to any claim for setoff or
abatement of Rent or affecting any of Tenant's obligations under this Lease:

(a) To change the name or street address of the Building, subject, however, to
Section 24.33 below;

(b) To install and maintain signs on the exterior and interior of the Building,
subject, however, to Section 24.33 below;

(c) To prescribe the location and style of the suite number and identification
sign or lettering for the Premises on any partial floors occupied by Tenant;

(d) To retain at all times pass keys to all areas within the Premises except the
Secured Areas; provided, however, that Landlord shall not, except for delivery
of janitorial services use such pass keys except in case of emergency, and
Tenant shall not be required to provide pass keys to Secured Areas;

(e) To grant to anyone the exclusive right to conduct any business or render any
service in the Building, or the nonexclusive right to use any premises in the
Building for a use which is the same as or similar to the use expressly
permitted to Tenant by Section 1.7 (provided, however, if Tenant timely
exercises its option under Article XXX below to lease the Retail Expansion Space
(as hereinafter defined), and so long as Tenant is conducting its retail banking
business in the Retail Expansion Space, in no event shall Landlord allow the ATM
of any entity or person other than Tenant to be installed in the Building or on
the Project at any time during the Term);

(f) To (i) exhibit the Premises at reasonable hours selected by Tenant after
receiving at least twenty-four (24) hours' advance notice from Landlord,
provided that Tenant may require that any person examining the Premises be
accompanied by an employee of Tenant at all times, and provided further that
Tenant may prohibit access to the Secured Areas of the Premises and (ii) to
decorate, remodel, repair, alter or otherwise prepare the Premises for
reoccupancy at any time after Tenant vacates or abandons the Premises;

 

38



--------------------------------------------------------------------------------

(g) To enter the Premises at reasonable hours selected by Tenant (or referenced
in Article XV hereof) after receiving at least twenty-four (24) hours' advance
notice from Landlord, for reasonable purposes, including inspection and delivery
of services or other service to be provided to Tenant hereunder, provided that
Tenant may require that any person entering the Premises be accompanied by an
employee of Tenant at all times, and provided further that Tenant may prohibit
access to the Secured Areas of the Premises (provided the foregoing
accompaniment requirement shall not be applicable to Landlord's delivery of
janitorial services as provided in Section 15.1(c));

(h) To require all persons entering or leaving the Building during such hours as
Landlord may reasonably determine from time to time to identify themselves to
security personnel by registration or otherwise in accordance with security
controls, and to establish their right to enter or to leave. Landlord shall not
be liable in damages for any error with respect to good faith admission to or
eviction or exclusion from the Building of any person. Tenant agrees to
cooperate with any reasonable safety or security program developed by Landlord;

(i) Subject to Tenant's rights as provided elsewhere in this Lease, to regulate
access to telephone, electrical and other utility closets in the Building;

(j) Subject to Tenant's rights as provided elsewhere in this Lease, to control
access to Common Areas and other non general public areas of the Building;

(k) Provided that reasonable access to the Premises shall be maintained and the
business of Tenant shall not be interfered with materially or unreasonably, and
provided further that all matters described in this Section 23.1(k) shall be
performed at hours reasonably approved by Tenant after reasonable advance notice
and at Landlord's cost, (i) to rearrange, relocate, enlarge, reduce or change
corridors, exits, entrances or other structures or facilities in or related to
the Building or Common Areas, (ii) to decorate and, at its own expense, to make
repairs, alterations, additions and improvements, structural or otherwise, in or
to the Building or Common Areas or any part thereof, and any adjacent building,
land, street or alley, including for the purpose of connection with or entrance
into or use of the Building in conjunction with any adjoining or adjacent
building or buildings, now existing or hereafter constructed, (iii) in
connection therewith to erect scaffolding and other structures reasonably
required by the character of the work to be performed, (iv) during such
operations to enter upon the Premises and take into and upon or through any part
of the Building, including the Premises, all materials that may be required to
make such repairs, alterations, improvements or additions, and in that
connection Landlord may temporarily close public entryways, other public spaces,
stairways or corridors in or around the Building or Common Areas and
(v) install, use, maintain, repair, replace and relocated pipes, ducts,
conduits, wires and appurtenant meters and equipment above the ceiling surfaces,
below the floor surfaces, within the walls and in the central core areas of the
Building, all without the same constituting an eviction of Tenant in whole or in
part and without abatement of Rent by reason of loss or interruption of the
business of Tenant or otherwise and without in any manner rendering Landlord
liable for damages or relieving Tenant from performance of Tenant's obligations
under this Lease. Notwithstanding the

 

39



--------------------------------------------------------------------------------

foregoing, (x) Landlord shall perform the work described in this Section 23.1(k)
in certain Operational Areas of the Premises only during the hours designated by
Tenant, (y) Tenant shall have the right to require Landlord to be accompanied by
an agent or employee of Tenant at all times while Landlord is working in the
Operational Areas, and (z) notwithstanding anything to the contrary contained
herein, in the event Tenant requires Landlord to perform the work described in
this Section 23.1(k) in non-Operational Areas of the Premises at hours outside
of the time period from 6:00 a.m. and 4:30 p.m. for Tenant's convenience (and
not because such work would limit reasonable access to the Premises or interfere
with the business of Tenant materially or unreasonably), then Tenant shall pay
for the cost of overtime and any other additional expenses resulting from the
hours designated by Tenant.

23.2 Use of Roof and Land. Except to the extent set forth in this Lease,
Landlord specifically excepts and reserves to itself the use of any roof decks,
the exterior portions of the Premises, the Building risers, all rights to the
land and improvements below the improved floor level of the Premises, to the
improvements and air rights above the Premises and to the improvements and air
rights located outside the demising walls of the Premises and to such areas
within the Premises required for installation of utility lines and other
installations required to serve other occupants of the Building, including but
not limited to any risers and to maintain and repair same, and no rights with
respect thereto are conferred upon Tenant, unless otherwise specifically
provided herein or otherwise granted by Landlord to Tenant in writing. This
Lease does not grant any rights to light or air.

XXIV. MISCELLANEOUS

24.1 No Representations by Landlord. Tenant acknowledges that neither Landlord
nor its Agents nor any broker has made any representation or promise with
respect to the Premises, the Project, the Land or the Common Area, except as
herein expressly set forth, and no rights, privileges, easements or licenses are
acquired by Tenant except as herein expressly set forth.

24.2 No Partnership. Nothing contained in this Lease shall be deemed or
construed to create a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between Landlord and Tenant other
than that of landlord and tenant.

24.3 Brokers. Landlord recognizes Broker(s) as the sole broker(s) procuring this
Lease and shall pay Broker(s) a commission therefor pursuant to a separate
agreement between Broker(s) and Landlord. Landlord and Tenant each represents
and warrants to the other that it has dealt with no broker, agent, finder or
other person other than Broker(s) relating to this Lease. Landlord shall
indemnify and hold Tenant harmless, and Tenant shall indemnify and hold Landlord
harmless, from and against any and all loss, costs, damages or expenses
(including, without limitation, all attorneys fees and disbursements) by reason
of any claim of liability to or from any broker or person arising from or out of
any breach of the indemnitor's representation and warranty.

 

40



--------------------------------------------------------------------------------

24.4 Estoppel Certificate. Tenant shall, without charge, at any time and from
time to time, within 10 business days after written request therefor by
Landlord, execute, acknowledge and deliver to Landlord a written estoppel
certificate in the form attached hereto as Exhibit G.

24.5 Waiver of Jury Trial. Landlord and Tenant each waive trial by jury in
connection with proceedings or counterclaims brought by either of the parties
against the other with respect to any matter whatsoever arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant hereunder
or Tenant's use or occupancy of the Premises.

24.6 Notices. All notices and demands required or desired to be given by either
party to the other with respect to this Lease or the Premises shall be in
writing and shall be delivered personally, sent by overnight courier service,
prepaid, or sent by United States registered or certified mail, return receipt
requested, postage prepaid, and addressed as herein provided. Notices to or
demands upon Tenant shall be addressed to Tenant at 9550 West Higgins Road,
Suite 600, Rosemont, Illinois 60018, Attn: Thomas Paar (facsimile: 847/653-7864)
with a copy to Jenner & Block LLP, 330 North Wabash Avenue, Chicago, Illinois
60611, Attn: Donald I. Resnick (facsimile: 312/840-7656). Notices to or demands
upon Landlord shall be addressed to Landlord at GQ 225 Washington LLP c/o
Golub & Company LLC, 625 North Michigan Avenue Suite 2000, Chicago, Illinois
60611 (facsimile: 312/440-0809), with a copy to GQ 225 Washington LLP c/o
Golub & Company LLC, 625 North Michigan Avenue Suite 2000, Chicago, Illinois
60611, Attn: 225 West Washington Property Manager (facsimile: 312/782-7590).
Notices and demands shall be deemed given and served (a) upon receipt or
refusal, if delivered personally, (b) one (1) business day after deposit with an
overnight courier service, or (c) upon receipt or refusal of receipt after
deposit in the United States mails, if mailed. Either party may change its
address for receipt of notices by giving notice of such change to the other
party in accordance herewith. Notices and demands from Landlord to Tenant may be
signed by Landlord or the managing agent for the Project or the agent of either
of them.

24.7 Invalidity of Particular Provisions. If any provisions of this Lease or the
application thereof to any person or circumstances shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and be enforced to the full extent permitted by law.

24.8 Gender and Number. All terms and words used in this Lease, regardless of
the number or gender in which they are used, shall be deemed to include any
other number or gender as the context may require.

24.9 Benefit and Burden. Subject to the provisions of Article IX and except as
otherwise expressly provided, the provisions of this Lease shall be binding
upon, and shall inure to the benefit of, the parties hereto and each of their
respective representatives, heirs, successors and assigns.

24.10 Entire Agreement. This Lease (which includes the Exhibits attached hereto)
contains and embodies the entire agreement of the parties hereto, and no
representations, inducements or agreements, oral or otherwise, between the
parties not contained in this Lease

 

41



--------------------------------------------------------------------------------

shall be of any force or effect. This Lease (other than the Rules and
Regulations, which may be changed from time to time as provided herein) may not
be modified, changed or terminated in whole or in part in any manner other than
by an agreement in writing duly signed by Landlord and Tenant.

24.11 Authority. If Tenant signs as a corporation, limited liability company or
partnership, Tenant hereby represents and warrants that Tenant is duly formed,
validly existing, in good standing (with respect to a corporation or limited
liability company), and qualified to do business in the state in which the
Project is located, that the Tenant has full power and authority to enter into
this Lease and that the party signing is authorized to execute this Lease on
behalf of the Tenant. Tenant further agrees that, upon request, it shall provide
Landlord with a secretary's certificate in form and substance acceptable to
Landlord from the secretary of said corporation or limited liability company, if
applicable, certifying as to the above or, if Tenant is a partnership, it shall
provide Landlord with a partnership authorization certifying as to the above in
a form and substance acceptable to Landlord.

24.12 Prevailing Party. In case either party (the "Defendant") shall, without
fault on its part, be made a party to any litigation commenced by a third party
against the other, then such other party shall pay all costs, expenses and
reasonable attorneys' fees incurred or paid by the Defendant in connection with
such litigation. The losing party, which shall be the party against whom a
judgment has been obtained for which appeals have expired or the party
acknowledging in writing it is the losing party, shall also pay all costs,
expenses and reasonable attorneys' fees that may be incurred or paid by the
prevailing party in enforcing any of the losing party's covenants and agreements
in this Lease. Such costs, expenses and reasonable attorney's fees shall be paid
for upon demand.

24.13 Interpretation. This Lease is governed by the laws of the state in which
the Project is located. Furthermore, this Lease shall not be construed against
either party more or less favorably by reason of authorship or origin of
language.

24.14 Limitation of Liability. It is understood and agreed expressly by and
between the parties hereto, anything herein to the contrary notwithstanding,
that each and all of the representations, warranties, covenants, undertakings
and agreements made herein on the part of Landlord, while in form purporting to
be the representations, warranties, covenants, undertakings and agreements of
Landlord, are nevertheless each and every one of them made and intended, not as
personal representations, warranties, covenants, undertakings and agreements by
Landlord or for the purpose or with the intention of binding Landlord
personally, but are made and intended for the purpose only of subjecting
Landlord’s interest in the Building, the Land and the Premises and insurance and
condemnation proceeds thereof to the terms of this Lease and for no other
purpose whatsoever, and in case of default hereunder by Landlord (or default
through, under or by any of its agents), Tenant shall look solely to the
interests of Landlord in the Building and Land, and insurance and condemnation
and proceeds thereof; that neither Landlord nor any of Landlord’s officers,
agents, shareholders or employees shall have any personal liability to pay any
indebtedness accruing hereunder or to perform any covenant, either express or
implied, contained herein; and that no personal liability or personal
responsibility of any sort is assumed by, nor shall at any time be asserted or
enforceable against, said Landlord, individually or personally, on account of
this Lease or on account of any representation,

 

42



--------------------------------------------------------------------------------

warranty, covenant, undertaking or agreement of Landlord in this Lease
contained, either express or implied, all such personal liability, if any, being
expressly waived and released by Tenant and by all persons claiming by, through
or under Tenant.

If Tenant obtains a final judgement against Landlord and if Landlord does not
satisfy such judgement, Tenant shall have the right to record a memorandum of
such judgement against the Land and Building.

24.15 Time of the Essence. Time is of the essence as to Tenant's obligations
contained in this Lease.

24.16 Force Majeure. Landlord and Tenant (except with respect to the payment of
Rent) shall not be chargeable with, liable for, or responsible to the other for
anything or in any amount for any failure to perform or delay caused by: fire;
earthquake; explosion; flood; hurricane; the elements; acts of God or the public
enemy; actions, restrictions, governmental authorities (permitting or
inspection), governmental regulation of the sale of materials or supplies or the
transportation thereof; war; invasion; insurrection; rebellion; riots; strikes
or lockouts, inability to obtain necessary materials, goods, equipment,
services, utilities or labor; or any other cause whether similar or dissimilar
to the foregoing which is beyond the reasonable control of such party
(collectively, "Events of Force Majeure"); and any such failure or delay due to
said causes or any of them shall not be deemed to be a breach of or default in
the performance of this Lease.

24.17 Headings. Captions and headings are for convenience of reference only.

24.18 Memorandum of Lease. Neither Landlord nor Tenant shall record this Lease
nor a memorandum thereof without the written consent of the other.

24.19 Definition of Landlord. The term “Landlord” as used in this Lease means
only the owner or owners at the time being of the Building so that in the event
of any assignment, conveyance or sale, once or successively, of the Building, or
any assignment of this Lease by Landlord, said Landlord making such sale,
conveyance or assignment shall be and hereby is entirely freed and relieved of
all covenants and obligations of Landlord hereunder accruing after such sale,
conveyance or assignment, and Tenant agrees to look solely to such purchaser,
grantee or assignee with respect thereto. This Lease shall not be affected by
any such assignment, conveyance or sale, and Tenant agrees to attorn to the
purchaser, grantee or assignee.

24.20 [intentionally omitted].

24.21 [intentionally omitted].

24.22 Effectiveness. The furnishing of the form of this Lease shall not
constitute an offer and this Lease shall become effective upon and only upon its
execution by and delivery to each party hereto.

24.23 Light, Air or View Rights. Any diminution or shutting off of light, air or
view by any structure which may be erected on lands adjacent to or in the
vicinity of the Building and

 

43



--------------------------------------------------------------------------------

Project shall not affect this Lease, abate any payment owed by Tenant hereunder
or otherwise impose any liability on Landlord.

24.24 Special Damages. Under no circumstances whatsoever shall either Landlord
or Tenant ever be liable hereunder for consequential damages or special damages;
provided, however, Tenant shall remain liable for consequential and special
damages pursuant to the terms of Section 21.2 above.

24.25 Counterparts. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement.

24.26 Nondisclosure of Lease Terms. Both parties acknowledge and agree that the
terms of this Lease are confidential and constitute proprietary information.
Accordingly, both parties agree that they shall not intentionally or voluntarily
disclose the terms and conditions of this Lease to any newspaper or other
publication or any other tenant or apparent prospective tenant of the Building
or the Project, without the prior written consent of the other party, provided,
however, that Tenant may disclose the terms to prospective subtenants or
assignees under this Lease.

24.27 Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, their execution of this Lease will constitute their
covenant and agreement that: (i) each of them is jointly and severally liable
for the keeping, observing and performing of all of the terms, covenants,
conditions, provisions and agreements of this Lease to be kept, observed and
performed by Tenant; and (ii) the term "Tenant" as used in this Lease means and
includes each of them jointly and severally. The act of or notice from, or the
signature of any one or more of them, with respect to the tenancy of this Lease,
including, but not limited to the exercise of any options hereunder, will be
binding upon each and all of the persons executing this Lease as Tenant with the
same force and effect as if each and all of them had so acted.

24.28 Conference Center. So long as the conference center located in the
Building is available to tenants and other users, Tenant shall be entitled to
use such facility, subject to reasonable scheduling, at no charge four (4) times
during each Calendar Year.

24.29 Signage. Tenant shall have the right to have Landlord install and
maintain, during the Term hereof, at Tenant's expense, Tenant identification
signage in the following locations ("Tenant's Signage"):

(a) in the low rise portion of the main elevator lobby; and

(b) in the elevator lobby on each floor of the Building which is fully occupied
by Tenant (which initially means floors 8 and 9 of the Building).

The exact locations of Tenant's Signage in the low rise portion of the main
elevator lobby shall be as depicted on Exhibit H attached hereto. The type style
and size of Tenant's signage in the main elevator lobby shall be building
standard. Tenant shall submit to Landlord plans and specifications relative to
Tenant's Signage, which plans and specifications shall be subject to Landlord's
reasonable approval. All work performed under this Section 24.29 shall comply
and be performed in accordance with the requirements of this Lease including the
requirements of

 

44



--------------------------------------------------------------------------------

Article XI above. Tenant shall be responsible for complying with all applicable
building codes, laws, ordinances, rules, regulations and other governmental
requirements in connection with such signage permitted hereunder.

Notwithstanding anything contained herein to the contrary, in the event Tenant
shall be in Default under this Lease beyond any applicable notice and cure
period or if Tenant is no longer occupying all of the Premises, then at
Landlord's request, Tenant shall remove all such Tenant's Signage. In any event,
upon the expiration or earlier termination of this Lease, Tenant shall remove
all Tenant's Signage and repair any damage caused by such Tenant's Signage or
its removal. The signage rights of Tenant set forth in this Section are personal
to the original named Tenant hereunder and Tenant’s Successors and Affiliates
and no other party shall have the right to exercise such signage rights under
this Section without the express written consent of Landlord (at Landlord's sole
discretion).

24.30 Approval and Consent. Whenever this Lease provides for approval or consent
by Landlord or Tenant, sole approval or consent shall not be unreasonably
withheld, delayed or conditional (except as otherwise expressly provided in this
Lease).

24.31 Late Payment Charge. In addition to Landlord's right to charge interest at
the rate set forth in Section 1.23 hereof with respect to past due amounts owed
by Tenant to Landlord pursuant to the terms of this Lease, Tenant shall pay
Landlord a late payment charge equal to three percent (3%) of Basic Rent,
Additional Rent payment or other amounts due hereunder which is not paid on or
before ten (10) days after the date due.

24.32 Parking. In the event a public parking facility is constructed directly
east of the Building, Landlord shall use its commercially reasonable efforts to
work with the owner of such neighboring parking facility to provide two
(2) parking spaces to Tenant and, in the event Landlord is successful in
arranging for such two (2) parking spaces for Tenant, Landlord agrees to
reimburse Tenant for 20% of any monthly fee paid by Tenant during the Term
hereof for such parking spaces.

24.33 Competitors. Notwithstanding anything contained in this Lease to the
contrary, and in particular notwithstanding Landlord’s reserved rights under
Section 23.1 above, provided that Tenant is not in Default under this Lease and
has not assigned this Lease or subleased all or any portion of the Premises,
other than to an Affiliate or Successor, Landlord agrees that it shall not name
the Building or the Project after a Competitor (as hereinafter defined) and if
Landlord installs signage on the exterior or interior Common Areas of the
Building for any Competitor, Landlord shall offer consistent signage rights to
Tenant. As used herein, a “Competitor” shall mean a bank, savings and loan
association or credit union, other than Tenant or its affiliates.

24.34 ATM Right of First Offer. Provided that Tenant is not in Default under
this Lease and has not assigned this Lease or subleased all or any portion of
the Premises, other than to an Affiliate or Successor, then prior to entering
into any license or other agreement permitting a third party to install and
operate an ATM in the Common Areas of the Building, Landlord shall first offer
such right to Tenant by written notice. After Landlord gives Tenant such notice
then if, within ten (10) business days after the delivery of such notice, Tenant
shall give Landlord written notice that Tenant elects to negotiate a license for
such ATM, Landlord shall not offer

 

45



--------------------------------------------------------------------------------

any such ATM rights to a third party for at least ten (10) business days after
Tenant gives Landlord notice of its desire to negotiate a license for such ATM.
If Tenant gives Landlord notice that it does not elect to negotiate a license
for such ATM or if, within ten (10) business days following Landlord’s receipt
of notice that Tenant desires to negotiate a license for such ATM, the parties
shall fail to agree on the terms of a license therefor, Landlord may grant an
ATM license or licenses to third parties on such terms and conditions as
Landlord may desire.

XXV. PRE-OCCUPANCY EXPANSION

Subject to the provisions hereinafter set forth, Landlord hereby grants to
Tenant the option to lease, on the terms and conditions hereinafter set forth,
approximately 3,941 rentable square feet of space located on the 7th floor of
the Building as identified in Exhibit I attached hereto (the "Pre-Occupancy
Expansion Space").

(a) Tenant's option to lease the Pre-Occupancy Expansion Space shall be
exercisable by written notice from Tenant to Landlord of Tenant's election to
exercise said option given not later than March 1, 2007, time being of the
essence. If Tenant's option is not so exercised, said option shall thereupon
terminate and Tenant shall not thereafter have any right to lease the
Pre-Occupancy Expansion Space pursuant to this Article XXV.

(b) Tenant may only exercise the pre-occupancy expansion option, and an exercise
thereof shall only be effective, if at the time of Tenant's exercise of said
option and on the Commencement Date, this Lease is in full force and effect,
Tenant is not in Default under this Lease, and (inasmuch as said option is
intended only for the benefit of the original Tenant named in this Lease), the
original Tenant has not assigned this Lease or sublet all or any portion of the
Premises (except to a Successor or Affiliate). Without limitation of the
foregoing, no sublessee or assignee shall be entitled to exercise said option
under this Article XXV, and no exercise of said option by the original Tenant
named herein shall be effective, in the event said Tenant assigns this Lease or
subleases all or any portion of the Premises.

(c) If Tenant has validly exercised its option to lease the Pre-Occupancy
Expansion Space, then the Pre-Occupancy Expansion Space shall be included as
part of the Premises for all purposes hereof, subject to all of the terms,
conditions and provisions of this Lease. Without limitation of the foregoing:

(i) Basic Rent per Rentable Square Foot for the Pre-Occupancy Expansion Space
shall be at the same respective rates from time to time as Basic Rent for the
initial Premises;

(ii) the Rentable Square Feet of the Premises shall be increased by the Rentable
Square Feet of the Pre-Occupancy Expansion Space and Tenant's Proportionate
Share shall be increased accordingly;

(iii) the term of the demise covering the applicable Pre-Occupancy Expansion
Space shall commence on the Commencement Date and shall expire

 

46



--------------------------------------------------------------------------------

simultaneously with the expiration or earlier termination of the Term of this
Lease, including any extension or renewal thereof; and

(iv) the terms of the Work Letter shall apply to the applicable Pre-Occupancy
Expansion Space, except that the Work Allowance (as defined in the Work Letter)
shall be $80.00 per Rentable Square Foot of the Pre-Occupancy Expansion Space.

(d) If Tenant has validly exercised its option to lease the Pre-Occupancy
Expansion Space, within thirty (30) days after request by either party hereto
Landlord and Tenant shall enter into a written amendment to this Lease
confirming the terms, conditions and provisions applicable to the Pre-Occupancy
Expansion Space being leased by Tenant as determined in accordance herewith.

XXVI. RIGHT OF FIRST OPPORTUNITY

26.1 Subject to the existing tenants' rights identified on Exhibit J attached
hereto ("Existing Rights"), provided Tenant is not in Default as of the date
Tenant notifies Landlord of its desire to exercise a Right of First Opportunity
(as defined below), Tenant shall have a right of first opportunity prior to
Landlord's lease of the Right of First Opportunity Premises (defined below) to a
third party through the end of the Term, as same may be extended, pursuant to
the terms of Article XXVI hereof ("Right of First Opportunity") to lease (a) any
retail space located in the Building, as the same may exist from time to time,
or (b) any space contiguous to the Premises on the 7th and/or 10th floors
(either, the "Right of First Opportunity Premises"), subject to the terms and
conditions hereof. Notwithstanding the foregoing, the Right of First Opportunity
shall not apply to any lease, the term of which is to commence within the last
six (6) months of the Term of this Lease, as the same may be extended. Landlord
shall, prior to Landlord's lease of any of the Right of First Opportunity
Premises, notify Tenant, in writing ("Landlord's Notice") (i) as to the date in
the future ("Availability Date") when such Right of First Opportunity Premises
shall be available to Tenant, (ii) Landlord's determination of the Expansion
Prevailing Market Rate as defined below ("Landlord's Notice"), (iii) any
allowances or rent concessions being offered by Landlord with respect to the
Right of First Opportunity Premises, (iv) and the base year, if other than a
full pass through for Operating Expenses and Taxes applicable to the Right of
First Opportunity Premises. In the event that Tenant disagrees with Landlord’s
determination of Expansion Prevailing Market Rate, then, at Tenant’s election,
the parties shall determine Expansion Prevailing Market Rate in accordance with
the provisions of Article XXVII (f) (except the first sentence thereof) and
Article XXVII (g). Tenant must notify Landlord, in writing, within twenty
(20) days immediately following Tenant's receipt of Landlord's Notice of
Tenant's desire to exercise its Right of First Opportunity with respect to that
portion of the Right of First Opportunity Premises designated in Landlord's
Notice ("Designated Space"). Tenant's Right of First Opportunity must be
exercised as to one hundred percent (100%) of the Designated Space upon the
terms set forth in Landlord's notice. If Tenant does not notify Landlord of its
election to exercise its Right of First Opportunity with respect to the
Designated Space within said twenty (20) day period, then, in such case, Tenant
shall be deemed to have elected not to exercise its Right of First Opportunity
with respect to the Designated Space and shall be deemed to have waived its
Right of First Opportunity with respect to such

 

47



--------------------------------------------------------------------------------

Designated Space. Notwithstanding the foregoing, in the event the Designated
Space is not leased to a third party at greater than or equal to ninety-five
percent (95%) of the Expansion Prevailing Market Rate proposed in Landlord's
Notice on or before two hundred seventy (270) days after the date of Landlord's
Notice, Tenant's Right of First Opportunity with respect to the Designated Space
shall be deemed reinstated. In such event, Landlord shall notify Tenant of the
reinstatement of Tenant's Right of First Opportunity with respect to the
Designated Space ("Reinstatement Notice"). Tenant shall have ten (10) days after
receipt of the Reinstatement Notice to advise Landlord of its election to
exercise its Right of First Opportunity. If Tenant does not notify Landlord of
its election to exercise its Right of First Opportunity with respect to the
Designated Space within said ten (10) day period, then, in such case, Tenant
shall be deemed to have elected not to exercise its Right of First Opportunity
with respect to the Designated Space and shall be deemed to have waived its
Right of First Opportunity with respect to such Designated Space. If Tenant
elects to exercise its Right of First Opportunity and so notifies Landlord of
same within the aforesaid time periods, then, in such case, Tenant shall lease
the Designated Space as of the Availability Date on the same terms and
conditions contained in Landlord's Notice except (i) Basic Rent for the
Designated Space shall be the then Expansion Prevailing Market Rate as set forth
in Landlord's Notice or as determined pursuant to Article XXVII(f) and
(g) below, (ii) the term "Premises" for all purposes of the Lease shall include
the Designated Space, (iii) the numerator of Tenant's Proportionate Share shall
increase by the amount of the rentable area contained within the Designated
Space, (iv) the Designated Space shall (a) to the extent unimproved be delivered
to Tenant in the then as-is condition with an allowance, if any, specified in
Landlord's Notice (prorated to the extent the Term remaining herein is less than
that set forth in Landlord's Notice) and (iv) the term applicable to the
Designated Space shall be the balance of the Term as of the date Landlord
delivers the Designated Space to Tenant set forth in Landlord's' Notice
("Designated Space Possession Date").

26.2 For purposes hereof, "Expansion Prevailing Market Rate" shall mean the
prevailing market rate per square foot of rentable area under expansion leases
and amendments for terms commencing on or about the pertinent commencement date
of the lease of the Designated Space for space in the Building and in comparable
buildings comparable to the Designated Space being leased. The Expansion
Prevailing Market Rate shall include any prevailing increases to rent such as
percentage or fixed increases or increases based on an index. The determination
of Expansion Prevailing Market Rate shall take into account any material
economic differences between the terms of the lease of the Designated Space
pursuant to this Section and any comparison lease, such as rent abatements,
construction costs, moving allowances, tenant improvement allowances, free
construction build-out periods and other concessions, and the manner thereunder,
if any, in which Landlord is reimbursed for operating expenses and taxes.
Prevailing market terms such as rent abatements, construction costs, moving
allowances, tenant improvement allowances, free construction build-out periods
and other concessions, if any, shall, at the option of Landlord, be provided to
Tenant in kind. If not provided in kind, such terms shall be reflected in the
Expansion Prevailing Market Rate.

26.3 Any termination of the Lease or of Tenant's right to possession, any
assignment of the Lease (other than to an Affiliate or Successor), or any
subletting of all or any portion of the Premises (other than to an Affiliate or
Successor) shall automatically terminate the Right of First Opportunity. It
shall be a condition to Tenant's right to exercise the Right of First
Opportunity

 

48



--------------------------------------------------------------------------------

that Tenant shall be occupying, solely for its own use, all space in the
Building then subject to this Lease.

26.4 For purposes of this Article, the term "Offer Period" shall mean the Term
and any further extensions and renewals of the Term of the Lease; provided,
however, that the Offer Period shall not include the last twenty-four
(24) months of the Term of the Lease as it may have been extended or renewed;
provided further, however, this Offer Period shall not include the twenty-four
(24) month period immediately prior to the Termination Date (as herein defined)
unless and until the Cancellation Option is waived or has expired. In addition,
if the Effective Date for any Designated Space would be during the period
beginning three (3) years prior to the expiration of the Term of this Lease as
it may have been extended or renewed and two (2) years prior to the expiration
of the Term of this Lease as it may have been extended or renewed, then,
notwithstanding anything to the contrary contained herein, Tenant may only
exercise its right to lease such Designated Space if (i) Tenant simultaneously
exercises an option under Article XXVIII below to extend the Term of the Lease
and (ii) Tenant is then entitled, pursuant to the terms of Article XXVIII, to
exercise such option.

XXVII. EXPANSION OPTIONS

Provided that on the date of Tenant's exercise of the applicable Expansion
Option (as hereinafter defined) and on the applicable Expansion Space
Commencement Date (as hereinafter defined) (i) this Lease is in full force and
effect and (ii) no Default by Tenant is in existence, Tenant shall have two
(2) options to lease additional space in the Building (each an "Expansion
Option" and collectively the "Expansion Options") pursuant to this Lease on the
terms and conditions set forth in this Article.

(a) Each of Tenant's two (2) Expansion Options shall be exercisable by written
notice from Tenant to Landlord of Tenant's election to exercise said Expansion
Option given not later than the applicable latest exercise date designated
below, time being of the essence:

 

EXPANSION OPTION

  

LATEST EXERCISE DATE

1

   January 1, 2010

2

   February 1, 2015

(b) If Tenant's right as to either of the Expansion Options described above is
not so exercised on or before the applicable latest exercise date described
above, such applicable Expansion Option shall thereupon terminate.

(c) Landlord shall determine the amount of Expansion Space to be made available
for lease by Tenant and the applicable Expansion Space Commencement Date,
subject to the following conditions:

 

49



--------------------------------------------------------------------------------

EXPANSION
OPTION

  

RENTABLE AREA OF

EXPANSION SPACE

  

WINDOW PERIOD FOR

EXPANSION SPACE

COMMENCEMENT DATE

1   

not less than 5,000 square feet

and not more than 10,000

square feet

  

no sooner than December 1, 2011, and

no later than April 30, 2012

2   

not less than 5,000 square feet

and not more than 10,000 square feet

  

no sooner than January 1, 2016 and no

later than March 31, 2017

(d) The designated Expansion Space shall be located on any of floors 2 through
16, inclusive, of the Building. Notwithstanding the foregoing, if Suite 700 of
the Building (which consists of approximately 14,000 Rentable Square Feet on the
7th floor of the Building) is available during the window period for the second
Expansion Option, Landlord shall designate said Suite 700 as the Expansion Space
for the second Expansion Option and the Expansion Space Commencement Date with
respect to said Suite 700 shall be June 1, 2016. Landlord shall give Tenant
written notice of the size and location of the applicable Expansion Space and
the applicable Expansion Space Commencement Date no later than sixty (60) days
following receipt of Tenant's exercise notice; provided, however, that
notwithstanding the forgoing, Landlord shall not be obligated to provide written
notice designating the Expansion Space or Expansion Space Commencement Date
sooner than February 28, 2010, with respect to the first Expansion Option and
March 31, 2015, with respect to the second Expansion Option.

(e) The Basic Rent per square foot of Rentable Area to be paid under this Lease
for the applicable Expansion Space shall be the Expansion Prevailing Market Rate
(as determined pursuant to Article XXVI above) and as of the applicable
Expansion Space Commencement Date for the applicable Expansion Space. Tenant's
Proportionate Share shall be increased as of each applicable Expansion Space
Commencement Date to reflect the number of Rentable Square Feet of the
applicable Expansion Space. Expansion Space shall be tendered to Tenant in an
"as is" condition and Landlord shall have no obligation to alter, remodel,
decorate or improve Expansion Space (or to pay for any such work).

(f) Within sixty (60) days after receipt of Tenant's notice of exercise of the
Expansion Option, Landlord shall advise Tenant of the applicable Expansion
Prevailing Market Rate for the applicable Expansion Space. Tenant, within
fifteen (15) days after the date on which Landlord advises Tenant of the
applicable Expansion Prevailing Market Rate for the applicable Expansion Space,
may provide Landlord with written notice of rejection of such Expansion
Prevailing Market Rate (the "Expansion Rejection Notice"). If Tenant fails to
provide Landlord with an Expansion Rejection Notice within such fifteen (15) day
period, Tenant shall be deemed to have accepted the Expansion Prevailing Market
Rate set forth in Landlord's notice of the Expansion Prevailing Market Rate. If
Tenant provides Landlord with an Expansion Rejection Notice, Landlord and Tenant
shall work together in good faith during the fifteen (15) day period following
Tenant's delivery of the Expansion Rejection Notice to agree upon the Expansion

 

50



--------------------------------------------------------------------------------

Prevailing Market Rate. If Landlord and Tenant fail to agree upon the Expansion
Prevailing Market Rate within fifteen (15) days after Tenant delivers an
Expansion Rejection Notice, then Tenant may elect, by giving notice (the
"Expansion Arbitration Notice") to Landlord within five (5) business days after
the end of such fifteen (15) day period, to have the Expansion Prevailing Market
Rate determined pursuant to Section (g) below. If Tenant fails to provide
Landlord with an Expansion Arbitration Notice within such five (5) business day
period, Tenant shall be deemed to have accepted the Expansion Prevailing Market
Rate set forth in Landlord's notice of the Expansion Prevailing Market Rate.

(g) If the Expansion Prevailing Market Rate is to be determined pursuant to this
Section, then Landlord and Tenant shall attempt to agree, in good faith, upon a
single broker not later than five (5) days following the giving of the Expansion
Arbitration Notice who shall determine the Expansion Prevailing Market Rate. If
Landlord and Tenant are unable to agree upon a single broker within such time
period, then Landlord and Tenant shall each appoint one broker not later than
ten (10) days following the giving of the Expansion Arbitration Notice. Not
later than fifteen (15) days following the giving of the Expansion Arbitration
Notice, the two appointed brokers shall appoint a third broker. If either
Landlord or Tenant fails to appoint a broker within the prescribed time period,
the single broker appointed shall determine the Expansion Prevailing Market
Rate. If both parties fail to appoint brokers within the prescribed time
periods, then the first broker thereafter selected by a party shall determine
the Expansion Prevailing Market Rate. If a single broker is chosen, then such
broker shall determine the Expansion Prevailing Market Rate. Otherwise, the
Expansion Prevailing Market Rate shall be the arithmetic average of two (2) of
the three (3) appraisals which are the closest in amount, and the third
appraisal shall be disregarded. Landlord and Tenant shall instruct the brokers
to complete their determination of the Expansion Prevailing Market Rate not
later than thirty (30) days following the giving of the Expansion Arbitration
Notice. Each party shall bear the costs of its own broker, and the parties shall
share equally the cost of the single or third broker if applicable. Each broker
shall have at least ten (10) years' experience in the leasing of commercial
office buildings (or, in the case of any retail space with respect to which
Expansion Prevailing Market Rent is being determined, ten (10) years’ experience
in the leasing of retail space located in commercial office buildings) in the
submarket in which the Building is located and shall be a licensed real estate
broker.

(h) Any termination of this Lease or of Tenant's right to possession, any
assignment of the Lease (other than to an Affiliate or Successor), or any
subletting of all or any part of the Premises (other than to an Affiliate or
Successor) shall automatically terminate the Expansion Options. It shall be a
condition to Tenant's right to exercise an Expansion Option that Tenant shall be
occupying, solely for its own use, all space in the Building then subject to
this Lease.

(i) If Tenant is entitled to and properly exercises the Expansion Option,
Landlord shall prepare an amendment (the "Expansion Amendment") to the Lease to
reflect the terms of the lease of the applicable Expansion Space. However, an
otherwise

 

51



--------------------------------------------------------------------------------

valid exercise of the Expansion Option shall, at Landlord's option, be fully
effective whether or not the Expansion Amendment is executed.

XXVIII. RENEWAL OPTIONS

28.1 Tenant shall have the following rights to extend the Term of the Lease:

(i) the option (the "First Renewal Option") to extend the Term for one
(1) additional period of five (5) years (the "First Renewal Term") commencing on
the day next following the Expiration Date and ending on the day preceding the
fifth (5th) anniversary of the date on which the First Renewal Term commences;
and

(ii) the option (the "Second Renewal Option") to extend the Term for one
(1) additional period of five (5) years (the "Second Renewal Term") commencing
on the day next following the date on which the First Renewal Term expires and
ending on the day preceding the fifth (5th) anniversary of the date on which the
Second Renewal Term commences (the First Renewal Option and the Second Renewal
Option are herein sometimes individually referred to as a "Renewal Option" and
are together referred to as the "Renewal Options"; and the First Renewal Term
and the Second Renewal Term are herein sometimes individually referred to as a
"Renewal Term" and are together referred to as the "Renewal Terms");

if, in each case:

(a) Landlord receives notice of exercise (a "Renewal Notice") not more than
eighteen (18) months and not less than twelve (12) months prior to the
Expiration Date, in the case of the First Renewal Option, and not more than
eighteen (18) months and not less than twelve (12) months prior to the
expiration of the First Renewal Term, in the case of the Second Renewal Option;

(b) the Lease shall be in full force and effect and there shall be no Default in
existence at the time Tenant delivers the pertinent Renewal Notice, at the time
Tenant delivers the pertinent Renewal Binding Notice (as hereinafter defined),
or on the date on which the pertinent Renewal Term will commence;

(c) no part of the Premises is sublet on the date that Tenant delivers the
pertinent Renewal Notice or on the date Tenant delivers the pertinent Renewal
Binding Notice (other than to an Affiliate or Successor);

(d) the Lease has not been assigned prior to the date that Tenant delivers the
pertinent Renewal Notice or prior to the date Tenant delivers the pertinent
Renewal Binding Notice (other than to an Affiliate or Successor); and

(e) Tenant executes and returns the pertinent Renewal Amendment (as hereinafter
defined) within thirty (30) days after its submission to Tenant;

and if, in the case of the Second Renewal Option, Tenant has validly exercised
the First Renewal Option.

 

52



--------------------------------------------------------------------------------

28.2 Any extension of the Term of the Lease pursuant to a Renewal Option shall
be an extension of the Term with respect to all space in the Building then
subject to this Lease and all references in this Article XXVIII to the
"Premises" is a reference to all of such space.

(i) The Basic Rent rental rate per square foot of Rentable Area of the Premises
during each Renewal Term shall equal to 95% of the Renewal Prevailing Market
Rate (as hereinafter defined) per square foot of Rentable Area of the Premises
for such Renewal Term.

(ii) Within thirty (30) days after receipt of a Tenant's Renewal Notice,
Landlord shall advise Tenant of the applicable Basic Rent rental rate for the
Premises for the pertinent Renewal Term. Tenant, within fifteen (15) days after
the date on which Landlord advises Tenant of the applicable Basic Rent rental
rate for such Renewal Term, shall either (i) give Landlord final binding written
notice ("Renewal Binding Notice") of Tenant's exercise of the pertinent Renewal
Option or (ii) if Tenant reasonably disagrees with Landlord's determination of
the Renewal Prevailing Market Rate, provide Landlord with written notice of
rejection (the "Renewal Rejection Notice"). If Tenant fails to provide Landlord
with either a Renewal Binding Notice or Renewal Rejection Notice within such
fifteen (15) day period, the pertinent Renewal Option and the succeeding Renewal
Option, if any, shall be null and void and of no further force and effect. If
Tenant provides Landlord with a Renewal Binding Notice, Landlord and Tenant
shall enter into the pertinent Renewal Amendment upon the terms and conditions
set forth herein. If Tenant provides Landlord with a Renewal Rejection Notice,
Landlord and Tenant shall work together in good faith during the fifteen
(15) day period following Tenant's delivery of the Renewal Rejection Notice to
agree upon the Renewal Prevailing Market Rate for the Premises during the
pertinent Renewal Term. Upon agreement, Tenant shall provide Landlord with a
Renewal Binding Notice and Landlord and Tenant shall enter into a Renewal
Amendment in accordance with the terms and conditions hereof. If Landlord and
Tenant fail to agree upon the Renewal Prevailing Market Rate within fifteen
(15) days after Tenant delivers a Renewal Rejection Notice, then either Landlord
or Tenant may elect, by giving notice (the "Renewal Arbitration Notice") to the
other within five (5) business days after the end of such fifteen (15) day
period, to have the Renewal Prevailing Market Rate determined pursuant to
Section 28.2(iii) of this Article XXVIII. If neither so elects, the Renewal
Option shall be null and void and of no further force and effect.

(iii) If either Landlord or Tenant elects to have the Renewal Prevailing Market
Rate determined pursuant to this Section, then Landlord and Tenant shall attempt
to agree, in good faith, upon a single broker not later than ten (10) days
following the giving of the Renewal Arbitration Notice who shall determine the
Renewal Prevailing Market Rate for the Premises. If Landlord and Tenant are
unable to agree upon a single broker within such time period, then Landlord and
Tenant shall each appoint one broker not later than ten (10) days following the
giving of the Renewal Arbitration Notice. Not later than fifteen (15) days
following the giving of the Renewal Arbitration Notice, the two appointed
brokers shall appoint a third broker. If either Landlord or Tenant fails to
appoint a broker within the prescribed time period, the single broker appointed
shall determine the Renewal Prevailing Market Rate. If both parties fail to
appoint brokers

 

53



--------------------------------------------------------------------------------

within the prescribed time periods, then the first broker thereafter selected by
a party shall determine the Renewal Prevailing Market Rate. If a single broker
is chosen, then such broker shall determine the Renewal Prevailing Market Rate
applicable to the Premises. Otherwise, the Renewal Prevailing Market Rate shall
be the arithmetic average of two (2) of the three (3) appraisals which are the
closest in amount, and the third appraisal shall be disregarded. Landlord and
Tenant shall instruct the brokers to complete their determination of the Renewal
Prevailing Market Rate not later than thirty (30) days following the giving of
the Renewal Arbitration Notice. Each party shall bear the costs of its own
broker, and the parties shall share equally the cost of the single or third
broker if applicable. Each broker shall have at least ten (10) years' experience
in the leasing of commercial office buildings in the submarket in which the
Building is located and shall be a licensed real estate broker.

(iv) If Tenant is entitled to and properly exercises a Renewal Option, Landlord
shall prepare an amendment (the "Renewal Amendment") to this Lease to reflect
changes in the Basic Rent and other appropriate terms for the related Renewal
Term (including specifically the increase of Tenant's Proportionate Share). An
otherwise valid exercise of a Renewal Option shall, at Landlord's option, be
fully effective whether or not the related Renewal Amendment is executed.

(v) For purposes hereof, "Renewal Prevailing Market Rate" shall mean the
prevailing market rate per square foot of rentable area under renewal leases and
amendments for terms commencing on or about the date on which the Renewal Term
will commence for space in the Building and in comparable buildings which is
comparable to the Premises. The Renewal Prevailing Market Rate shall include any
prevailing increases to rent such as percentage or fixed increases or increases
based on an index. The determination of Renewal Prevailing Market Rate shall
take into account any material economic differences between the terms of the
Lease and any comparison lease, such as rent abatements, construction costs,
moving allowances, tenant improvement allowances, agreements to assume other
leases of space that a potential tenant is vacating, free construction build-out
periods and other concessions, and the manner thereunder, if any, in which
Landlord is reimbursed for operating expenses and taxes. Prevailing market terms
such as construction costs and other concessions, if any, shall, at the option
of Landlord, be provided to Tenant in kind. If not provided in kind, such terms
shall be reflected in the Renewal Prevailing Market Rate.

XXIX. CANCELLATION OPTION.

(a) Provided that Tenant is not in Default hereunder, Tenant shall have the
option to cancel and terminate this Lease (the "Cancellation Option") effective
as of December 31, 2014 ("Termination Date"). The Cancellation Option may be
exercised by written notice ("Cancellation Notice") given by Tenant to Landlord
no later than December 31, 2013, time being of the essence.

(b) If Tenant exercises the Cancellation Option, Tenant shall pay to Landlord a
fee (the "Termination Fee"), determined as hereinafter provided. The Termination
Fee shall be the sum of the unamortized costs of the tenant improvement
allowance, gross rent (including Basic Rent,

 

54



--------------------------------------------------------------------------------

Operating Expense Rental and Real Estate Tax Rental) abatement and brokerage
commissions for the entire Premises amortized with interest at 8% on a
straight-line basis over the Term (or the applicable portion of the Term with
respect to any space added to the Premises after the date hereof). Twenty-Five
percent (25%) of the Termination Fee shall be payable upon the given of the
Cancellation Notice, with the remaining balance payable sixty (60) days prior to
the Termination Date.

(c) If Tenant exercises the Cancellation Option, this Lease shall terminate as
though it had expired by lapse of time and Tenant shall return the Premises to
Landlord on the Termination Date in accordance with the requirements of this
Lease.

XXX. RETAIL PREMISES EXPANSION

Subject to the provisions hereinafter set forth, Landlord hereby grants to
Tenant the option to lease, on the terms and conditions hereinafter set forth,
approximately 434 rentable square feet of space located on the 1st floor of the
Building as identified in Exhibit K attached hereto (the "Retail Expansion
Space").

(a) Tenant's option to lease the Rental Expansion Space shall be exercisable by
written notice from Tenant to Landlord of Tenant's election to exercise said
option given not later than January 1, 2009, time being of the essence. If
Tenant's option is not so exercised, said option shall thereupon terminate and
Tenant shall not thereafter have any right to lease the Retail Expansion Space
pursuant to this Article XXX.

(b) Tenant may only exercise the retail expansion option, and an exercise
thereof shall only be effective, if at the time of Tenant's exercise of said
option and on the commencement date with respect to such space, this Lease is in
full force and effect, Tenant is not in Default under this Lease, and (inasmuch
as said option is intended only for the benefit of the original Tenant named in
this Lease) the original Tenant has not assigned this Lease or sublet all or any
portion of the Premises (other than to an Affiliate or Successor). Without
limitation of the foregoing, no sublessee or assignee shall be entitled to
exercise said option under this Article XXX, and no exercise of said option by
the original Tenant named herein shall be effective, in the event said Tenant
assigns this Lease or subleases all or any portion of the Premises other than to
an Affiliate or Successor.

(c) If Tenant has validly exercised its option to lease the Retail Expansion
Space, then the Retail Expansion Space shall be included as part of the Premises
for all purposes hereof, subject to all of the terms, conditions and provisions
of this Lease. Without limitation of the foregoing:

(i) Basic Rent for the Retail Expansion Space shall be $60.00 per rentable
square foot per year increasing by 2% on each anniversary of the such
commencement date on a cumulative, compound basis;

 

55



--------------------------------------------------------------------------------

(ii) the Rentable Square Feet of the Premises shall be increased by the Rentable
Square Feet of the Retail Expansion Space and Tenant's Proportionate Share shall
be increased accordingly;

(iii) the term of the demise covering the applicable Retail Expansion Space
shall commence on March 1, 2010, and shall expire simultaneously with the
expiration or earlier termination of the Term of this Lease, including any
extension or renewal thereof;

(iv) Tenant’s obligation to pay any Rent, Taxes or Operating Expenses with
respect to the Retail Expansion Space shall commence on September 1, 2010;

(v) the terms of the Work Letter shall apply to the Retail Expansion Space,
except that the Work Allowance (as defined in the Work Letter) shall be $60.00
per Rentable Square Foot of the Retail Expansion Space; and

(vi) Tenant shall be entitled to install (1) exterior signage on the southwest
corner of the Building, and (2) lobby signage directly above the entrance of the
Retail Expansion Space as such signage and its location is depicted on Exhibit L
attached hereto, subject to Landlord’s approval, which shall not be unreasonably
withheld, conditioned or delayed, and which approval shall be deemed given in
the event that Landlord fails to respond to a request for approval on or before
ten (10) days after receiving the same. Tenant shall be responsible, at its sole
cost and expense, for installing and maintaining such signage, and Tenant shall
remove such signage upon the expiration or termination of this Lease, and repair
all damage caused by such removal.

(d) If Tenant has validly exercised its option to lease the Retail Expansion
Space, within thirty (30) days after request by either party hereto Landlord and
Tenant shall enter into a written amendment to this Lease confirming the terms,
conditions and provisions applicable to the Retail Expansion Space being leased
by Tenant as determined in accordance herewith.

[signatures on following page]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the Date
of Lease.

 

LANDLORD:

GQ 225 WASHINGTON, LLP, a Delaware

limited liability partnership

By:  

Golub 225 Investors, LLC, an Illinois limited

liability company, Managing Partner

  By:  

Golub Real Estate Corp., an Illinois

corporation, its Manager

    By:  

/s/ LEE GOLUB

    Name:   Lee Golub     Title:   Executive Vice President

 

TENANT:

COLE TAYLOR BANK, an Illinois banking

corporation

By:  

/s/ BRUCE W TAYLOR

Name:   Bruce W Taylor Title:   President and Chief Executive Officer

 

57



--------------------------------------------------------------------------------

The following Exhibits to the 225 West Washington Office Lease have been
omitted. The Company agrees to supplementally furnish these Exhibits to the
Securities and Exchange Commission upon request.

LIST OF EXHIBITS

 

Exhibit A-1   Plan Showing Premises Exhibit A-2   Legal Description of Land
Exhibit B   Work Agreement Exhibit C   Excluded Expenses Exhibit D   Janitorial
Specifications Exhibit E   Rules and Regulations Exhibit F   SNDA Form Exhibit G
  Estoppel Form Exhibit H   Elevator Lobby Signage Exhibit I   Pre-Occupancy
Expansion Space Exhibit J   Existing Rights Exhibit K   Retail Expansion Space
Exhibit L   Retail Expansion Space Signage

 

58